Exhibit 10.2

TRANSITION PROPERTY SERVICING AGREEMENT

between

CENTERPOINT ENERGY TRANSITION BOND COMPANY III, LLC

Issuer

and

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

Servicer

Dated as of February 12, 2008



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS    1

SECTION 1.01. DEFINITIONS

   1

SECTION 1.02. OTHER DEFINITIONAL PROVISIONS

   2 ARTICLE II APPOINTMENT AND AUTHORIZATION OF SERVICER    2

SECTION 2.01. APPOINTMENT OF THE SERVICER; ACCEPTANCE OF APPOINTMENT

   2

SECTION 2.02. AUTHORIZATION

   2

SECTION 2.03. DOMINION AND CONTROL OVER TRANSITION PROPERTY

   3 ARTICLE III BILLING AND OTHER SERVICES    3

SECTION 3.01. DUTIES OF THE SERVICER

   3

SECTION 3.02. SERVICING AND MAINTENANCE STANDARDS

   6

SECTION 3.03. ANNUAL REPORTS ON COMPLIANCE WITH REGULATION AB

   7

SECTION 3.04. ANNUAL REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM REPORT

   8

SECTION 3.05. MONITORING OF THIRD-PARTY COLLECTORS

   9 ARTICLE IV SERVICES RELATED TO TRANSITION CHARGE ADJUSTMENTS AND PBRAF
ADJUSTMENTS    13

SECTION 4.01. TRANSITION CHARGE ADJUSTMENTS

   13

SECTION 4.02. LIMITATION OF LIABILITY

   17 ARTICLE V THE TRANSITION PROPERTY    17

SECTION 5.01. CUSTODY OF TRANSITION PROPERTY RECORDS

   17

SECTION 5.02. DUTIES OF SERVICER AS CUSTODIAN

   18

SECTION 5.03. CUSTODIAN’S INDEMNIFICATION

   19

SECTION 5.04. EFFECTIVE PERIOD AND TERMINATION

   19 ARTICLE VI THE SERVICER    20

SECTION 6.01. REPRESENTATIONS AND WARRANTIES OF THE SERVICER

   20

SECTION 6.02. INDEMNITIES OF THE SERVICER; RELEASE OF CLAIMS

   22

SECTION 6.03. MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF,
THE SERVICER

   25

SECTION 6.04. ASSIGNMENT OF THE SERVICER’S OBLIGATIONS

   26

SECTION 6.05. LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS

   26

SECTION 6.06. CENTERPOINT HOUSTON NOT TO RESIGN AS SERVICER

   27

SECTION 6.07. SERVICING FEE

   27

SECTION 6.08. SERVICER EXPENSES

   28

SECTION 6.09. COMPLIANCE WITH APPLICABLE LAW

   28

SECTION 6.10. APPOINTMENTS

   28

SECTION 6.11. NO SERVICER ADVANCES

   29

SECTION 6.12. REMITTANCES

   29

SECTION 6.13. SERVICER’S CERTIFICATE

   29

SECTION 6.14. PROTECTION OF TITLE

   30

SECTION 6.15. MAINTENANCE OF OPERATIONS

   30

 

i



--------------------------------------------------------------------------------

ARTICLE VII SERVICER DEFAULT    30

SECTION 7.01. SERVICER DEFAULT

   30

SECTION 7.02. NOTICE OF SERVICER DEFAULT

   32

SECTION 7.03. WAIVER OF PAST DEFAULTS

   32

SECTION 7.04. APPOINTMENT OF SUCCESSOR

   32

SECTION 7.05. COOPERATION WITH SUCCESSOR

   33 ARTICLE VIII MISCELLANEOUS PROVISIONS    33

SECTION 8.01. AMENDMENT

   33

SECTION 8.02. NOTICES

   34

SECTION 8.03. ASSIGNMENT

   35

SECTION 8.04. LIMITATIONS ON RIGHTS OF OTHERS

   35

SECTION 8.05. SEVERABILITY

   35

SECTION 8.06. SEPARATE COUNTERPARTS

   35

SECTION 8.07. HEADINGS

   35

SECTION 8.08. GOVERNING LAW

   35

SECTION 8.09. ASSIGNMENT TO THE TRUSTEE

   36

SECTION 8.10. NONPETITION COVENANTS

   36

SECTION 8.11. TERMINATION

   36

SECTION 8.12. PUCT CONSENT

   36

SECTION 8.13. EFFECT OF SUBSEQUENT PUCT REGULATIONS

   37

SECTION 8.14. LIMITATION OF LIABILITY

   37

SCHEDULE A TO TRANSITION PROPERTY SERVICING AGREEMENT

EXHIBIT A—FORM OF SEMI-ANNUAL SERVICER’S CERTIFICATE

EXHIBIT B-1—FORM OF SERVICER’S REGULATION AB COMPLIANCE CERTIFICATE

EXHIBIT B-2—FORM OF CERTIFICATE OF COMPLIANCE

ANNEX 1 TO SERVICING AGREEMENT

APPENDIX A—MASTER DEFINITIONS

 

ii



--------------------------------------------------------------------------------

TRANSITION PROPERTY SERVICING AGREEMENT dated as of February 12, 2008 (this
“Agreement”) between CENTERPOINT ENERGY TRANSITION BOND COMPANY III, LLC, a
Delaware limited liability company (the “Issuer”), and CENTERPOINT ENERGY
HOUSTON ELECTRIC, LLC, a Texas limited liability company (“CenterPoint
Houston”), as the servicer of the Transition Property hereunder (together with
each successor to CenterPoint Houston in such capacity pursuant to Section 6.03
or 7.04, the “Servicer”).

WHEREAS, pursuant to the Texas Electric Choice Plan and the Financing Order, the
Seller and the Issuer are concurrently entering into the Sale Agreement dated as
of the date hereof pursuant to which the Seller is selling and the Issuer is
purchasing the Transition Property created pursuant to the Texas Electric Choice
Plan and the Financing Order;

WHEREAS the Servicer is willing to service the Transition Property purchased
from the Seller by the Issuer;

WHEREAS the Issuer, in connection with ownership of the Transition Property,
desires to engage the Servicer to carry out the functions described herein;

WHEREAS, the Transition Charges may not be itemized on Customers’ bills and the
TC Collections initially will be commingled with other funds Servicer collects
from Customers and REPs;

WHEREAS, the Financing Order calls for the Servicer to execute a servicing
agreement with the Issuer pursuant to which the Servicer will be required, among
other things, to impose and collect the Transition Charges for the benefit and
account of the Issuer, to make periodic Transition Charge Adjustments required
or allowed by the Financing Order, and to account for and remit the Transition
Charges to or for the account of the Issuer in accordance with the remittance
procedures contained in this Agreement without any charge, deduction or
surcharge of any kind (other than the Servicing Fee specified in this
Agreement);

WHEREAS, a number of parties may have an interest in such commingled
collections, and such parties have entered into an Intercreditor Agreement as of
the date hereof that allows the party acting as the Utility (as defined therein)
to allocate the collected, commingled funds according to each interested party’s
interest; and

WHEREAS, the Financing Order provides that the PUCT, acting through its
authorized legal representative and for the benefit of Texas ratepayers, will
enforce the Servicer’s obligations imposed under this Agreement pursuant to the
Financing Order to the extent permitted by law.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. DEFINITIONS. Capitalized terms used but not otherwise defined in
this Agreement have the respective meanings set forth in Appendix A hereto.

SECTION 1.02. OTHER DEFINITIONAL PROVISIONS.

(a) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Appendix, Annex, Exhibit and
Schedule references contained in this Agreement are references to Sections,
Appendices, Annexes, Exhibits and Schedules in or to this Agreement unless
otherwise specified; and the term “including” shall mean “including without
limitation.”

(b) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms.

(c) All terms defined in this Agreement have the same defined meanings when used
in any certificate or other document made or delivered pursuant to this
Agreement unless otherwise defined therein.

ARTICLE II

APPOINTMENT AND AUTHORIZATION OF SERVICER

SECTION 2.01. APPOINTMENT OF THE SERVICER; ACCEPTANCE OF APPOINTMENT. The Issuer
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to perform the Servicer’s obligations pursuant to this Agreement on behalf of
and for the benefit of the Issuer or any assignee thereof in accordance with the
terms of this Agreement and applicable law. This appointment and the Servicer’s
acceptance thereof may not be revoked except in accordance with the express
terms of this Agreement.

SECTION 2.02. AUTHORIZATION. With respect to all or any portion of the
Transition Property, the Servicer shall be, and hereby is, authorized and
empowered by the Issuer to:

(a) execute and deliver, on behalf of itself or the Issuer, as the case may be,
any and all instruments, documents or notices, and

(b) on behalf of itself or the Issuer, as the case may be, make any filing and
participate in Proceedings related to the duties of the Servicer hereunder with
any governmental authorities, including with the PUCT.

The Issuer shall furnish the Servicer with all executed documents as have been
prepared by the Servicer for execution by the Issuer, and with such other
documents as may be in the Issuer’s possession, as necessary or appropriate to
enable the Servicer to carry out its servicing

 

2



--------------------------------------------------------------------------------

and administrative duties hereunder. Upon the written request of the Servicer,
the Issuer shall furnish the Servicer with any powers of attorney or other
documents necessary or appropriate to enable the Servicer to carry out its
duties hereunder.

SECTION 2.03. DOMINION AND CONTROL OVER TRANSITION PROPERTY. Notwithstanding any
other provision contained herein, the Servicer and the Issuer agree that the
Issuer shall have dominion and control over the Transition Property, and the
Servicer, in accordance with the terms hereof, is acting solely as the servicing
agent of and custodian for the Issuer with respect to the Transition Property
and Transition Property Documentation. The Servicer hereby agrees that it shall
not take any action that is not authorized by this Agreement, the Texas Electric
Choice Plan, PUCT Regulations or the Financing Order, that is not consistent
with its customary procedures and practices, or that shall impair the rights of
the Issuer with respect to the Transition Property, in each case unless such
action is required by law or court or regulatory order.

ARTICLE III

BILLING AND OTHER SERVICES

SECTION 3.01. DUTIES OF THE SERVICER. The Servicer, as agent for the Issuer (to
the extent provided herein), shall have the following duties:

(a) Duties of Servicer Generally. The Servicer shall manage, service, administer
and make collections in respect of the Transition Property. The Servicer’s
duties will include:

(i) calculating and billing the Transition Charges;

(ii) obtaining meter reads and providing such metering information to the REPs,
as necessary (unless another entity assumes metering responsibilities in
accordance with the Financing Order, applicable tariffs or the Texas Electric
Choice Plan);

(iii) collecting payments of Transition Charges and payments with respect to
Transition Property from all persons or entities responsible for remitting
Transition Charges and other payments with respect to Transition Property to the
Servicer under the Financing Order, the Texas Electric Choice Plan, PUCT
Regulations or applicable tariffs; provided, however, the Issuer and the
Servicer acknowledge and agree that pursuant to the Intercreditor Agreement,
payments in respect of Transition Charges and Transition Property may be
deposited initially into an account held and processed by CenterPoint Houston in
its capacity as the Utility for the benefit of the Servicer, and that
CenterPoint Houston in its individual capacity may be replaced as the holder of
such account by a Successor Servicer or Designated Account Holder as those terms
are defined and as set forth more fully in the Intercreditor Agreement;

(iv) posting all TC Collections remitted to the Servicer and posting all
late-payment penalties assessed against REPs (as described in
Section 3.05(c)(ii));

 

3



--------------------------------------------------------------------------------

(v) responding to inquiries by Customers, REPs, the PUCT or any other State,
local or federal governmental authority with respect to the Transition Property
and the Transition Charges;

(vi) accounting for TC Collections and late-payment penalties received from
REPs, investigating and resolving delinquencies (including, where permitted by
the Financing Order, Schedule TC3 and/or PUCT Regulations, terminating
transmission and distribution service for nonpayment of charges), processing and
depositing collections, making periodic remittances to the Trustee and
furnishing periodic reports to the Issuer, the PUCT, the Trustee and each Rating
Agency;

(vii) providing certified calculations and other information reasonably
requested by agents appointed by the Servicer to collect the charges to enable
the agents to perform collection services properly under the Intercreditor
Agreement and monitoring the collections of the agents for compliance with the
Intercreditor Agreement;

(viii) providing information reasonably requested by CenterPoint Houston in
connection with the allocation of collections between Transition Charges and
Transition Property on one hand, and other charges and fees on the other;

(ix) monitoring payments by each REP, reviewing reports provided by each REP and
monitoring compliance by each REP with the credit standards and deposit
obligations set forth in the Financing Order;

(x) notifying each REP of any defaults by such REP in its payment obligations
and other obligations (including its credit standards) under Schedule TC3, and
enforcing against such REP at the earliest date permitted by the Financing Order
and Schedule TC3 any remedies provided by such Schedule TC3, the Financing Order
or other applicable law and regulations;

(xi) making all filings with the PUCT and taking all other actions necessary to
perfect the Issuer’s ownership interests in and the Trustee’s Lien on the Trust
Estate;

(xii) selling, as the agent for the Issuer, as its interest may appear,
defaulted or written-off accounts in accordance with the Servicer’s usual and
customary practices;

(xiii) taking action in connection with Transition Charge Adjustments and PBRAF
Adjustments as is set forth herein;

(xiv) any other duties specified for a servicer under the Financing Order,
Schedule TC3, the Texas Electric Choice Plan or other applicable law; and

(xv) reconciling, within 30 calendar days after bank statement cutoff date or
such later time as is consistent with the Servicer’s usual and customary
practices that does not materially impair the ability of the Servicer to correct
errors, all bank account debits and credits for bank accounts that are held in
the name of the Servicer (as Servicer hereunder) or of the Issuer that relate to
the Trust Estate or the Transition Bonds.

 

4



--------------------------------------------------------------------------------

Anything to the contrary notwithstanding, the duties of the Servicer set forth
in this Agreement shall be qualified in their entirety by, and the Servicer
shall at all times comply with, the Financing Order, the Texas Electric Choice
Plan and any PUCT Regulations, orders or directions and the federal securities
laws and the rules and regulations promulgated thereunder, including Regulation
AB, as in effect at the time such duties are to be performed. Without limiting
the generality of this Section 3.01(a), in furtherance of the foregoing, the
Servicer hereby agrees that it shall also have, and shall comply with, the
duties and responsibilities relating to data acquisition, usage and bill
calculation, billing, customer service functions, collections, payment
processing and remittance set forth in the Issuer Annex hereto, as it may be
amended from time to time. For the avoidance of doubt, the term “usage” when
used herein refers to both kilowatt hour consumption and kilowatt demand.

(b) Reporting Functions.

(i) Notification of Laws and Regulations. The Servicer shall immediately notify
the Issuer, the PUCT, the Trustee and each Rating Agency in writing of any laws
or PUCT Regulations, orders or directions hereafter promulgated that have a
material adverse effect on the Servicer’s ability to perform its duties under
this Agreement.

(ii) Other Information. Upon the reasonable request of the Issuer, the Trustee,
the PUCT or any Rating Agency, the Servicer shall provide to the Issuer, the
Trustee, the PUCT or such Rating Agency, as the case may be, any public
financial information in respect of the Servicer, or any material information
regarding the Transition Property to the extent it is reasonably available to
the Servicer, that may be reasonably necessary and permitted by law for the
Issuer, the Trustee, the PUCT or such Rating Agency to monitor the performance
by the Servicer hereunder. In addition, so long as any of the Transition Bonds
are Outstanding, the Servicer shall provide to the Issuer, to the PUCT and to
the Trustee, within a reasonable time after written request therefor, any
information available to the Servicer or reasonably obtainable by it that is
necessary to calculate the Transition Charges applicable to each Customer Class.

(iii) Preparation of Reports. The Servicer shall prepare and deliver such
additional reports as required under this Agreement, including a copy of each
Semi-Annual Servicer’s Certificate described in Section 6.13, the annual
Servicer’s Regulation AB Compliance Certificate and Certificate of Compliance
described in Section 3.03, and the Annual Accountant’s Report described in
Section 3.04. In addition, the Servicer shall prepare, procure, deliver and/or
file, or cause to be prepared, procured, delivered or filed, any reports,
attestations, exhibits, certificates or other documents required to be delivered
or filed with the SEC (and/or any other Governmental Authority) by the Issuer or
the Sponsor under the federal securities or other applicable laws or in
accordance with the Basic Documents, including, but without limiting the
generality of foregoing, filing with the SEC, if applicable, a copy or copies of
(i) the Semi-Annual Servicer’s Certificates described in Section 6.13 (under
Form 10-D or any other applicable form), (iii) the annual statements of
compliance, attestation reports and other certificates described in
Section 3.03, and (iv) the Annual Accountant’s Report (and any attestation
required under Regulation AB) described in Section 3.04. In addition, the
appropriate officer or officers of the Servicer shall (in its separate capacity
as Servicer) sign the Sponsor’s annual report

 

5



--------------------------------------------------------------------------------

on Form 10-K (and any other applicable SEC or other reports, attestations,
certifications and other documents), to the extent that the Servicer’s signature
is required by, and consistent with, the federal securities law and/or any other
applicable law.

(c) Opinions of Counsel.

The Servicer shall deliver to the Issuer and the Trustee:

(i) promptly after the execution and delivery of this Agreement and of each
amendment hereto, and promptly after the execution of the Sale Agreement and of
each amendment thereto, an Opinion of Counsel from Independent counsel of the
Issuer either

(A) to the effect that, in the opinion of such counsel, all filings, including
filings with the PUCT and the Secretary of State of the State of Texas and all
filings pursuant to the UCC, that are necessary under the UCC and the Texas
Electric Choice Plan to fully preserve, protect and perfect the Liens of the
Trustee in the Transition Property have been authorized, executed and filed, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or

(B) to the effect that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such Liens; and

(ii) within ninety (90) days after the beginning of each calendar year beginning
with the first calendar year beginning more than three (3) months after the date
hereof, an Opinion of Counsel from Independent counsel of the Issuer, dated as
of a date during such ninety (90)-day period, either

(A) to the effect that, in the opinion of such counsel, all filings, including
filings with the PUCT and the Secretary of State of the State of Texas and all
filings pursuant to the UCC, have been executed and filed that are necessary
under the UCC and the Texas Electric Choice Plan to fully preserve, protect and
perfect the Liens of the Trustee in the Transition Property, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or

(B) to the effect that, in the opinion of such counsel, no such action shall be
necessary to preserve, protect and perfect such Liens.

Each Opinion of Counsel referred to in clause (i) or (ii) above shall specify
any action necessary (as of the date of such opinion) to be taken in the
following year to preserve and protect such interest or Lien.

SECTION 3.02. SERVICING AND MAINTENANCE STANDARDS. The Servicer shall, on behalf
of the Issuer:

(a) manage, service, administer and make collections in respect of the
Transition Property with reasonable care and in material compliance with
applicable law,

 

6



--------------------------------------------------------------------------------

including all applicable PUCT Regulations and guidelines, using the same degree
of care and diligence that the Servicer exercises with respect to billing and
collection activities that the Servicer conducts for itself and others;

(b) follow standards, policies and procedures in performing its duties as
Servicer that are customary in the electric transmission and distribution
industry or that the PUCT has mandated and that are consistent with the terms
and provisions of the Financing Order, Schedule TC3 and existing law;

(c) use all reasonable efforts, consistent with its customary servicing
procedures, to enforce and maintain the Issuer’s and the Trustee’s rights in
respect of the Transition Property;

(d) calculate Transition Charges and PBRAFs in compliance with the Texas
Electric Choice Plan, the Financing Order, any PUCT order related to Transition
Charge allocation and any applicable tariffs;

(e) provide all reports to such parties to the Intercreditor Agreement regarding
the Transition Charges and PBRAFs as are necessary to effect collection,
allocation and remittance of payments in respect of Transition Charges and other
collected funds in accordance with this Agreement and the Intercreditor
Agreement; and

(f) make all filings required under the Texas Electric Choice Plan or the UCC to
maintain the perfected security interest of the Trustee in the Trust Estate and
use all reasonable efforts to otherwise enforce and maintain the Trustee’s
rights in respect of the Transition Property and the Trust Estate.

except where the failure to comply with any of the foregoing would not
materially and adversely affect the Issuer’s or the Trustee’s respective
interests in the Transition Property.

The Servicer shall follow such customary and usual practices and procedures as
it shall deem necessary or advisable in its servicing of all or any portion of
the Transition Property, which, in the Servicer’s judgment, may include the
taking of legal action pursuant to Section 5.02(d) and 5.02(e) hereof or
otherwise.

The Servicer shall petition the PUCT for adjustments to the Transition Charges
and PBRAF that the servicer determines to be necessary in accordance with the
Financing Order.

SECTION 3.03. ANNUAL REPORTS ON COMPLIANCE WITH REGULATION AB.

(a) The Servicer shall deliver to the Issuer, the PUCT, the Trustee and the
Rating Agencies, on or before the earlier of (i) March 31 of each year beginning
March 31, 2009, or (ii) with respect to each calendar year during which
CenterPoint Houston’s annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder, the
date on which the annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder,
certificates from a Responsible Officer of the Servicer (A) containing, and
certifying as to, the statements of compliance required by Item 1123 (or any
successor or similar items or rule) of Regulation AB,

 

7



--------------------------------------------------------------------------------

as then in effect (the “Regulation AB Compliance Certificate”), and
(B) containing, and certifying as to, the statements and assessment of
compliance required by Item 1122(a) (or any successor or similar items or rule)
of Regulation AB, as then in effect (the “Certificate of Compliance”). These
certificates may be in the form of, or shall include the forms attached hereto
as, Exhibit B-1 and Exhibit B-2 hereto, with, in the case of Exhibit B-1, such
changes as may be required to conform to applicable securities law.

(b) The Servicer shall use commercially reasonable efforts to obtain from each
other party participating in the servicing function any additional
certifications as to the statements and assessment required under Item 1122 or
Item 1123 of Regulation AB to the extent required in connection with the filing
of the annual report on Form 10-K referred to above; provided, however, that a
failure to obtain such certifications shall not be a breach of the Servicer’s
duties hereunder. The parties acknowledge that the Trustee’s certifications
shall be limited to the Item 1122 certifications described in Exhibit A of the
Indenture.

SECTION 3.04. ANNUAL REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM REPORT.

(a) The Servicer shall cause a registered independent public accounting firm
(which may also provide other services to the Servicer or the Seller) to prepare
annually, and the Servicer shall deliver annually to the Issuer, the PUCT, the
Trustee and each Rating Agency, on or before the earlier of (a) March 31 of each
year, beginning March 31, 2009, to and including the March 31 succeeding the
retirement of all Transition Bonds or (b) with respect to each calendar year
during which the Sponsor’s annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder, the
date on which the annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder, a
report addressed to the Servicer (the “Annual Accountant’s Report”), which may
be included as part of the Servicer’s customary auditing activities, to the
effect that such firm has performed certain procedures, agreed between the
Servicer and such accountants, in connection with the Servicer’s compliance with
its obligations under this Agreement during the preceding calendar year ended
December 31 (or, in the case of the first Annual Accountant’s Report, the period
of time from the Sale Date through December 31, 2008), identifying the results
of such procedures and including any exceptions noted. In the event such
accounting firm requires the Trustee or the Issuer to agree or consent to the
procedures performed by such firm, the Issuer shall direct the Trustee in
writing to so agree; it being understood and agreed that the Trustee shall
deliver such letter of agreement or consent in conclusive reliance upon the
direction of the Issuer, and the Trustee shall not make any independent inquiry
or investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.

(b) The Annual Accountant’s Report shall also indicate that the accounting firm
providing such report is independent of the Servicer in accordance with the
Rules of the Public Company Accounting Oversight Board, and shall include the
attestation report required under Item 1122(b) of Regulation AB (or any
successor or similar items or rule), as then in effect. The Annual Accountant’s
Report shall also indicate that the accounting firm providing such report is
independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.

 

8



--------------------------------------------------------------------------------

SECTION 3.05. MONITORING OF THIRD-PARTY COLLECTORS. From time to time, until the
Retirement of the Transition Bonds, the Servicer shall, in accordance with the
Servicing Standard, take all actions with respect to Third-Party Collectors
required to be taken by the Servicer as set forth, if applicable, in any
agreement with the Servicer, the Financing Order, the Tariff and any other PUCT
Regulations in effect from time to time and implement such additional procedures
and policies as are necessary to ensure that the obligations of all Third-Party
Collectors in connection with Transition Charges are properly enforced in
accordance with, if applicable, the terms of any agreement with the Servicer,
the Financing Order, the Tariff and any other PUCT Regulations in effect from
time to time. Such procedures and policies shall include the following:

(a) Maintenance of Records and Information. In addition to any actions required
by the Tariff, PUCT Regulations or other applicable law, the Servicer shall:

(i) maintain adequate records for promptly identifying and contacting each
Third-Party Collector;

(ii) maintain records of end-user Customers which are billed by Third-Party
Collectors to permit prompt transfer of billing responsibilities in the event of
default by such Third-Party Collectors;

(iii) maintain adequate records for enforcing compliance by all Third-Party
Collectors with their obligations with respect to Transition Charges, including
compliance with all Remittance Requirements and REP Credit Requirements;

(iv) provide to each Third-Party Collector such information necessary for such
Third-Party Collector to confirm the Servicer’s calculation of Transition
Charges and remittances, including, if applicable, charge-off amounts; and

(v) cause payments in respect of Transition Property to be posted to such
records as Servicer maintains that identify obligations of end-user Customers
and Third-Party Collectors, generally within two Business Days of receipt of
same, subject to extension of time to segregate and identify payments where
necessary because of the manner of payment or aggregation of payments with other
payment, and reflect such payments in such records as the Servicer maintains
that identify allocation of funds to obligations under the Transition Bonds.

The Servicer shall update the records described above no less frequently than
quarterly.

(b) Credit and Collection Policies. The Servicer shall, to the fullest extent
permitted under the Financing Order, Utilities Code and PUCT regulations, apply
such terms with respect to credit and collection policies applicable to Bills
submitted to Third-Party Collectors as may be reasonably necessary to prevent
the then-current rating of the Transition Bonds from being downgraded, withdrawn
or suspended. The Servicer shall periodically review the need for modified or
additional terms based upon, among other things, (i) the amount of TC
Collections received through REPs relative to the Periodic Billing Requirement,
(ii) the historical payment and default experience of each REP and (iii) such
other credit and collection policies to which the REPs are subject, and if
permitted by the Financing Order and applicable law, will set out any such
modified or additional terms in a supplemental tariff filed with the PUCT.

 

9



--------------------------------------------------------------------------------

(c) Monitoring of Performance and Payment by REPs. In addition to any actions
required by the Tariff, PUCT Regulations or other applicable law, the Servicer
shall undertake to do the following:

(i) The Servicer shall use all reasonable efforts, subject to applicable law, to
collect all amounts owed in respect of Transition Charges and late-payment
penalties (as set forth in Section 3.05(c)(ii) below) as and when the same shall
become due) to the extent permitted by the Financing Order, shall follow
procedures no less stringent as it follows with respect to collection activities
that the Servicer conducts for itself or others. The Servicer shall not change
the amount of or reschedule the due date of any scheduled payment of Transition
Charges, except as contemplated in this Agreement or as required by law or court
or PUCT order. The Servicer shall enforce at the earliest possible date the
obligations with respect to the Transition Charges of each REP and each other
Person owing or collecting Transition Charges, provided that any REP shall be
entitled to hold back from its payment of Transition Charges to the Servicer an
allowance for charge-offs according to the procedure and calculations set forth
in the Financing Order, Schedule TC3 and the Issuer Annex.

(ii) Each REP must pay Transition Charges within 35 days following the date of
each billing by the Servicer to such REP (“REP Billing Day”), without regard to
whether or when the REP receives payment from its retail customers. The Servicer
shall accept payment by electronic funds transfer, wire transfer, and/or check.
Payment will be considered received the date the electronic funds transfer or
wire transfer is received by the Servicer or, if payment is made by check, the
date the check clears. The Servicer shall assess and collect a 5% late-payment
penalty (the “Penalty”) on all Transition Charges billed to an REP but not paid
by that REP by the close of business on the 35th day after the REP Billing Day.
Any and all such Penalty payments shall be paid to the Trustee for deposit in
the Collection Account and shall be applied against transition charge
obligations. An REP shall not be obligated to pay the overdue Transition Charges
of another REP. If an REP agrees to assume the responsibility for the payment of
overdue Transition Charges as a condition of receiving the customers of another
REP that has decided to terminate service to those customers for any reason, the
new REP shall not be assessed the Penalty upon such Transition Charges;
provided, however, that the prior REP shall not be relieved of the previously
assessed Penalties.

(iii) The Servicer shall work with REPs to resolve any disputes using the
dispute resolution procedures established in Schedule TC3 and any PUCT
Regulations, in accordance with the Servicing Standard.

(d) Enforcement of REP Obligations. The Servicer shall, in accordance with the
terms of Schedule TC3, ensure that each REP remits all Transition Charges which
it is obligated to remit to the Servicer. If an REP fails to remit payment in
full of all Transition Charges which it is obligated to remit by the day that is
45 calendar days after the REP Billing Day, the Servicer shall, in addition to
assessing the Penalty against such REP described in

 

10



--------------------------------------------------------------------------------

Section 3.05(c)(ii) of this Agreement, direct the Trustee by written instruction
to deliver to Servicer from such REP’s REP Deposit (by making a withdrawal from
a deposit account, a demand under a surety bond or a guarantee, and/or a draw
under a letter of credit, as applicable) the lesser of the amount of Transition
Charges such REP has failed to remit or the amount of the REP Deposit. Upon
receipt of same, Servicer shall cause the amount received from the Trustee to be
deposited in the Collection Account. The Servicer shall notify the REP of such
withdrawal, demand and/or draw from the REP Deposit to the Collection Account
and instruct the REP to remit, or otherwise restore, immediately the amount of
such withdrawal, demand and/or draw to the Trustee for replenishment of such
REP’s REP Deposit. The Servicer shall avail itself of such legal remedies as may
be appropriate to collect any remaining unpaid Transition Charges and associated
penalties due to the Servicer after application of the REP Deposit, in
accordance with the Financing Order and Schedule TC3.

(i) If an REP is in default pursuant to Section 9 of Schedule TC3 and Finding of
Fact 52 of the Financing Order (such default an “REP Default”), the Servicer
shall perform such duties as are required of the Servicer therein, including but
not limited to the following:

(A) in the event the REP in REP Default seeks to implement alternative
arrangements with the Servicer regarding the billing and collection of
Transition Charges pursuant to Section 9 of Schedule TC3 and Finding of Fact 52
of the Financing Order, the Servicer shall consider proposals from such REP but
shall not accept any proposal, and no proposal shall be deemed mutually suitable
and agreeable, other than the options set forth in Section 9 of Schedule TC3
unless (i) the Servicer is directed promptly in writing by the Trustee to accept
a proposal of such REP following the written direction of such approval of such
proposal by the Majority Holders, (ii) such proposal would not materially and
adversely affect the interests of the Transition Bondholders and (iii) the
Rating Agency Condition has been satisfied; and

(B) in the event the REP in REP Default fails to immediately select and
implement an alternative method of billing and collecting Transition Charges as
specified in Section 9 of Schedule TC3 and Finding of Fact 52 of the Financing
Order or fails to adequately meet its responsibilities thereunder, the Servicer
shall immediately allow the appropriate Provider of Last Resort or another
qualified REP of a Customer’s choosing to immediately assume responsibility for
the billing and collection of Transition Charges from such Customer.

(ii) In the event the appropriate Provider of Last Resort defaults or is
ineligible to provide billing and collection of Transition Charges when
requested by a Customer or the Servicer, as applicable, the Servicer shall
assume responsibility for billing and collection of Transition Charges until a
new Provider of Last Resort is named by the PUCT or the Customer requests the
services of another REP, in accordance with Schedule TC3 and PUCT Regulations.
In any case, the Servicer shall enforce the obligations, and exercise its
remedies against, each REP including any Provider of Last Resort, as permitted
under the Financing Order and Schedule TC3.

 

11



--------------------------------------------------------------------------------

(iii) In addition to the obligations set forth in 3.05(g) below, the Servicer
shall have the rights and obligations to terminate electric service for
non-payment of Transition Charges under the circumstances set forth in Schedule
TC3 and PUCT Regulations.

(e) Maintenance of REP Deposit Accounts. In the event an REP provides any of
(A) a cash deposit to the Trustee in the form of up to two months’ maximum
expected transition charge collections, (B) a surety bond or affiliate guarantee
or (C) a letter of credit (each, an “REP Deposit”) pursuant to the Financing
Order and Schedule TC3,

(i) the Servicer shall agree with the REP as to the size of the initial REP
Deposit,

(ii) no more frequently than quarterly, upon the request of either the REP or
the Servicer, the Servicer shall cooperate with the REP as required by the
Financing Order and Schedule TC3 to ensure that the REP Deposit accurately
reflects up to two months’ maximum transition charge collections. Within 10 days
following the review by the REP and Servicer of the size of the REP Deposit,
either the REP shall remit to the Trustee the amount of any shortfall in the REP
Deposit as confirmed to the Trustee by the Servicer or the Servicer shall
instruct the Trustee to remit or release to the REP any portion of the REP
Deposit no longer required to be on deposit, and

(iii) The Servicer shall instruct the Trustee in writing to remit to the REP the
REP Deposit, plus any investment earnings thereon, except such portion of the
REP Deposit as was utilized in satisfaction of the REP’s obligations to remit
billed Transition Charges within 30 days of the date on which the REP Deposit is
no longer required under the Financing Order or Schedule TC3.

(f) In the event an REP disputes any amount of billed Transition Charges, the
Servicer shall require the REP to pay the disputed amount under protest within
the time for payment set forth in Section 3.05(c)(ii) of this Agreement. The
Servicer shall attempt to resolve informally the dispute with the REP, or any
dispute related to the date of receipt of Transition Charge payments, Penalties,
or the size of the required REP Deposit. If the REP and the Servicer cannot
reach an informal resolution to the dispute, either party may file a complaint
with the PUCT as set forth in the Financing Order and Schedule TC3. If the REP
prevails in the informal dispute process or before the PUCT, the Servicer shall
provide the REP with a refund of the disputed amount paid to the Servicer plus
interest at a rate approved by the PUCT. As provided in the Financing Order,
Schedule TC3 and Section 4.01(b)(i)(C) of this Agreement, interest paid by the
Servicer shall be recoverable through Transition Charges if the Servicer’s claim
to the funds is not clearly unfounded. In addition, as provided in the Financing
Order and Schedule TC3, the Servicer shall not be required to pay interest to
the REP if the Servicer has received inaccurate metering data from another
entity providing competitive metering services pursuant to the Texas Electric
Choice Plan.

(g) The Servicer shall adhere to the instructions of an REP that bills Customers
for Transition Charges to terminate transmission and distribution service to a
Customer for nonpayment by the Customer pursuant to the Financing Order and
Schedule TC3.

 

12



--------------------------------------------------------------------------------

(h) Affiliated Third-Party Collectors. In performing its obligations under this
Section 3.05, the Servicer shall deal with any Third-Party Collectors which are
Affiliates of the Servicer on terms which are no more favorable in the aggregate
to such affiliated Third-Party Collector than those used by the Servicer in its
dealings with Third-Party Collectors that are not affiliates of the Servicer.

ARTICLE IV

SERVICES RELATED TO TRANSITION CHARGE ADJUSTMENTS AND PBRAF

ADJUSTMENTS

SECTION 4.01. TRANSITION CHARGE ADJUSTMENTS. From time to time, until the
Retirement of the Transition Bonds, the Servicer shall identify the need for
annual Transition Charge Adjustments and interim Transition Charge Adjustments
and shall take all reasonable action to obtain and implement such Transition
Charge Adjustments, all in accordance with the following:

(a) Expected Amortization Schedule. The Expected Amortization Schedule for the
Transition Bonds is provided in the Supplement.

(b) Transition Charge Adjustments.

(i) Annual Transition Charge Adjustments and Filings. Prior to each Calculation
Date, the Servicer shall calculate

(A) the PBRAF Adjustments to be made in accordance with the methodology set
forth in Schedule TC3, as may be modified from time to time by order from the
PUCT,

(B) the Transition Bond Balance as of each Calculation Date (a written copy of
which shall be delivered by the Servicer to the Trustee and the PUCT within five
business days following such Calculation Date), and

(C) the Transition Charge Adjustment with respect to the Transition Property for
the twelve-month period preceding and including the next upcoming Adjustment
Date, such that the Servicer projects that TC Collections therefrom will be
sufficient so that:

 

  1. the Transition Bond Balance on the Payment Date immediately preceding the
next Adjustment Date will equal the Projected Transition Bond Balance as of such
date or, if earlier with respect to any Tranche of Transition Bonds, by the
Expected Final Payment Date therefor, taking into account any amounts on deposit
in the Excess Funds Subaccount,

 

  2.

the amount on deposit in the Capital Subaccount on the Payment Date immediately
preceding the next Adjustment Date, or if earlier with respect to the Transition
Bonds or any Tranche thereof, by the Expected Final Payment Date therefor, will
equal the Required Capital Amount, taking

 

13



--------------------------------------------------------------------------------

 

into account any amounts on deposit in the Excess Funds Subaccount and taking
into account any prior withdrawals of interest or earnings on deposits in the
Capital Subaccount used to meet payment obligations on the Transition Bonds,

 

  3. the TC Collections will provide for amortization of the remaining
outstanding principal amount of the Transition Bonds in accordance with the
Expected Amortization Schedule therefor and payment of interest on the
Transition Bonds when due,

 

  4. the Servicer can reconcile past overpayments and underpayments by all REPs
of Transition Charges arising out of hold-backs for charge-offs in accordance
with Section 6 of the Issuer Annex,

 

  5. the Servicer can recover out of TC Collections the interest paid to all
REPs arising out of a dispute between the Servicer and any REP resolved pursuant
to Section 3.05(f) of this Agreement for which the Servicer’s claim to the funds
in dispute was not clearly unfounded, and

 

  6. the fees and expenses of the Servicer, the Trustee, the independent manager
of the Issuer and the Administrator and other fees, expenses, charges and costs
authorized in the Financing Order will be paid.

(ii) Prior to each Calculation Date, the Servicer shall make annual
reconciliation filings with the PUCT for that Calculation Date. The Servicer
shall promptly thereafter provide notice and a copy of such filings to each
Rating Agency. The Servicer’s Calculation Date filings shall include:

(A) any PBRAF Adjustments to take effect on the next Adjustment Date (in which
case, the Servicer shall provide notice of such filing to all parties in PUCT
Docket No. 34448 and shall participate in a contested case proceeding at the
PUCT, the purpose of which will be to determine whether any proposed adjustment
complies with the Financing Order, as set forth therein), and

(B) a tariff supplement setting forth Transition Charge Adjustments to become
effective on the next Adjustment Date and supporting data, including the
calculation of the Transition Charge Adjustments.

(c) Interim Transition Charge Adjustments and Filings. The Servicer shall
calculate any interim Transition Charge Adjustments to be requested between
Calculation Dates to correct under-collection or over-collection of Transition
Charges, as set forth in the Financing Order and Schedule TC3, in order to
provide for the timely payment of the Transition Bonds. As provided for in the
Financing Order, the Servicer shall file for interim Transition Charge
Adjustments:

(i) to correct any undercollection or overcollection in order to assure timely
payment of the Transition Bonds based on Rating Agency and Bondholder
considerations;

 

14



--------------------------------------------------------------------------------

(ii) the Servicer determines that expected collection of Transition Charges for
the upcoming payment date would result in a difference that is greater than 5%
in absolute value, between (i) the actual outstanding principal balances of the
Transition Bonds plus amounts on deposit in the Excess Funds Subaccount and
(ii) the outstanding principal balances anticipated in the target amortization
schedule; or

(iii) to meet a Rating Agency requirement that any tranche of the Transition
Bonds be paid in full by its expected maturity date.

In the event an interim Transition Charge Adjustment is necessary, the interim
Transition Charge Adjustment should be filed on the fifteenth day of the current
month for implementation in the first billing cycle of the following month. In
no event would such interim Transition Charge Adjustments occur more frequently
than every three months if quarterly Transition Bond payments are required or
every six months if Semi-Annual Transition Bond payments are required; provided,
however, that interim Transition Charge Adjustments for any Transition Bonds
remaining outstanding during the fourteenth and fifteenth year after the
Transition Bonds are issued shall occur quarterly.

(d) On each Adjustment Date and Interim Adjustment Date, the Servicer shall

(i) take all reasonable actions and make all reasonable efforts in order to
effectuate all adjustments approved by the PUCT to the Transition Charges and/or
PBRAFs, and

(ii) promptly send to the Trustee copies of all material notices and documents
relating to such adjustments.

(e) Reports.

(i) For each Calculation Date, the Servicer shall provide to the Issuer, the
PUCT, the Trustee and the Rating Agencies a statement indicating:

(A) the Transition Bond Balance and the Projected Transition Bond Balance as of
the immediately preceding Payment Date,

(B) the amount on deposit in the Capital Subaccount and the Required Capital
Amount as of the immediately preceding Payment Date;

(C) the amount on deposit in the Excess Funds Subaccount as of the immediately
preceding Payment Date;

(D) the Projected Transition Bond Balance and the Servicer’s projection of the
Transition Bond Balance on the Payment Date immediately preceding the next
succeeding Adjustment Date;

(E) the required Capital Subaccount balance and the Servicer’s projection of the
amount on deposit in the Capital Subaccount for the Payment Date immediately
preceding the next succeeding Adjustment Date; and

 

15



--------------------------------------------------------------------------------

(F) the Servicer’s projection of the amount on deposit in the Excess Funds
Subaccount for the Payment Date immediately preceding the next succeeding
Adjustment Date.

(ii) Reports to Customers.

(A) After each revised Transition Charge has gone into effect pursuant to a
Transition Charge Adjustment, the Servicer shall, to the extent and in the
manner and time frame required by applicable PUCT Regulations, if any, cause to
be prepared and delivered to Customers any required notices announcing such
revised Transition Charges.

(B) The Servicer shall comply with the requirements of the Financing Order and
Tariff with respect to the identification of Transition Charges on Bills. In
addition, at least once each year, the Servicer shall (to the extent that it
does not separately identify the Transition Charges as being owned by the Issuer
in the Bills regularly sent to Customers or REPs) cause to be prepared and
delivered to such Customers and REPs a notice stating, in effect, that the
Transition Property and the Transition Charges are owned by the Issuer and not
the Seller. Unless prohibited by applicable PUCT Regulations, the Servicer shall
use reasonable efforts to cause each REP, at least once each year, to include
similar notices in the bills sent by such REP to Customers indicating
additionally that the Transition Charges are not owned by such REP (to the
extent that such REP does not include such information in the Bills regularly
sent to Customers). Such notice shall be included either as an insert to or in
the text of the Bills delivered to such Customers or shall be delivered to
Customers by electronic means or such other means as the Servicer or the REPs
may from time to time use to communicate with its respective Customers.

(C) Except to the extent that applicable PUCT Regulations make the REPs
responsible for such costs, or the REPs have otherwise agreed to pay such costs,
the Servicer shall pay from its own funds all costs of preparation and delivery
incurred in connection with clauses (A) and (B) above, including printing and
postage costs.

(iii) REP Reports. The Servicer shall provide to the Rating Agencies, upon
request, any publicly available reports filed by the Servicer with the PUCT (or
otherwise made publicly available by the Servicer) relating to REPs and any
other non-confidential and non-proprietary information relating to REPs
reasonably requested by the Rating Agencies to the extent such information is
reasonably available to the Servicer.

SECTION 4.02. LIMITATION OF LIABILITY

(a) The Issuer and the Servicer expressly agree and acknowledge that:

(i) In connection with any Transition Charge Adjustment, the Servicer is acting
solely in its capacity as the servicing agent hereunder.

 

16



--------------------------------------------------------------------------------

(ii) Neither the Servicer nor the Issuer nor the Trustee is responsible in any
manner for, and shall have no liability whatsoever as a result of, any action,
decision, ruling or other determination made or not made, or any delay (other
than any delay resulting from the Servicer’s failure to make any filings
required by Section 4.01 in a timely and correct manner or any breach by the
Servicer of its duties under this Agreement that adversely affects the
Transition Property or the Transition Charge Adjustments), by the PUCT in any
way related to the Transition Property or in connection with any Transition
Charge Adjustment, the subject of any filings under Section 4.01, any proposed
Transition Charge Adjustment, or the approval of any revised Transition Charges
and the scheduled adjustments thereto.

(iii) Except to the extent that the Servicer is liable under Section 6.02, the
Servicer shall have no liability whatsoever relating to the calculation of any
revised Transition Charges and the scheduled adjustments thereto, including as a
result of any inaccuracy of any of the assumptions made in such calculation
regarding expected energy usage volume and the weighted average days
outstanding, write-offs and estimated expenses and fees of the Issuer, so long
as the Servicer has acted in good faith and has not acted in a negligent manner
in connection therewith, nor shall the Servicer have any liability whatsoever as
a result of any Person, including the Transition Bondholders, not receiving any
payment, amount or return anticipated or expected or in respect of any
Transition Bond generally.

(b) Notwithstanding the foregoing, this Section 4.02 shall not relieve the
Servicer of liability for any misrepresentation by the Servicer under
Section 6.01 or for any breach by the Servicer of its other obligations under
this Agreement.

ARTICLE V

THE TRANSITION PROPERTY

SECTION 5.01. CUSTODY OF TRANSITION PROPERTY RECORDS. To assure uniform quality
in servicing the Transition Property and to reduce administrative costs, the
Servicer shall keep on file, in accordance with its customary procedures, all
Transition Property Documentation, it being understood that the Servicer is
acting only as the servicing agent and custodian for the Issuer with respect to
the Transition Property Documentation.

SECTION 5.02. DUTIES OF SERVICER AS CUSTODIAN.

(a) Safekeeping. The Servicer shall maintain accurate and complete accounts,
records and computer systems pertaining to the Transition Property and the
Transition Property Documentation in accordance with its standard accounting
procedures and in sufficient detail to permit reconciliation between payments or
recoveries on (or with respect to) Transition Charges and the TC Collections
from time to time remitted to the Trustee pursuant to Section 6.12 and to enable
the Issuer to comply with this Agreement and the Indenture. The Servicer shall
conduct, or cause to be conducted, periodic audits of the Transition Property
Documentation held by it under this Agreement and of the related accounts,
records and computer systems, in such a manner as shall enable the Issuer and
the Trustee, as pledgee of the Issuer, to verify the accuracy

 

17



--------------------------------------------------------------------------------

of the Servicer’s record keeping. The Servicer shall promptly report to the
Issuer, to the PUCT, and to the Trustee any failure on the Servicer’s part to
hold the Transition Property Documentation and maintain its accounts, records
and computer systems as herein provided and promptly take appropriate action to
remedy any such failure. Nothing herein shall be deemed to require an initial
review or any periodic review by the Issuer or the Trustee of the Transition
Property Documentation. The Servicer’s duties to hold the Transition Property
Documentation on behalf of the Issuer set forth in this Section 5.02, to the
extent such Transition Property Documentation has not been previously
transferred to a Successor Servicer, shall terminate one year and one day after
the earlier of the date on which (i) the Servicer is succeeded by a Successor
Servicer pursuant to the provisions of this Agreement or (ii) no Transition
Bonds are Outstanding.

(b) Maintenance of and Access to Records. The Servicer shall maintain the
Transition Property Documentation at 1111 Louisiana Street, Houston, Texas or at
such other office as shall be specified to the Issuer, to the PUCT and to the
Trustee by written notice not later than 30 days prior to any change in
location. The Servicer shall permit the Issuer and the Trustee or their
respective duly authorized representatives, attorneys, agents or auditors at any
time during normal business hours to inspect, audit and make copies of and
abstracts from the Servicer’s records regarding the Transition Property, the
Transition Charges and the Transition Property Documentation. The failure of the
Servicer to provide access to such information as a result of an obligation or
applicable law (including PUCT Regulations) prohibiting disclosure of
information regarding customers shall not constitute a breach of this
Section 5.02(b).

(c) Release of Documents. Upon written instruction from the Trustee in
accordance with the Indenture, the Servicer shall release any Transition
Property Documentation to the Trustee, the Trustee’s agent or the Trustee’s
designee, as the case may be, and to the PUCT at such place or places as the
Trustee may designate, as soon as practicable.

(d) Defending Transition Property Against Claims. The Servicer shall, subject to
applicable law, institute any action or Proceeding necessary to compel
performance by each REP and each party to the Intercreditor Agreement (and in
the case of each REP at the earliest possible time) of any of their respective
obligations or duties under the Texas Electric Choice Plan, the Financing Order
or the Intercreditor Agreement with respect to the Transition Property, and the
Servicer agrees, subject to applicable law, to take such legal or administrative
actions, including defending against or instituting and pursuing legal actions
and appearing or testifying at hearings or similar proceedings as may be
reasonably necessary to block or overturn any attempts to cause a repeal of,
modification of, or supplement to, the Texas Electric Choice Plan or the
Financing Order, the Issuance Advice Letter or the rights of Transition
Bondholders by legislative enactment or constitutional amendment that would be
materially adverse to the Issuer, the Trustee or the Transition Bondholders. The
costs of any such action shall be payable from TC Collections as an Operating
Expense (and shall not be deemed to constitute a portion of the Servicing Fee)
in accordance with the Indenture. The Servicer’s obligations pursuant to this
Section 5.02 shall survive and continue notwithstanding the fact that the
payment of Operating Expenses pursuant to the Indenture may be delayed (it being
understood that the Servicer may be required initially to advance its own funds
to satisfy its obligations hereunder).

 

18



--------------------------------------------------------------------------------

(e) Additional Litigation to Defend Transition Property. In addition to the
above, the Servicer shall, at its own expense, institute any action or
proceeding necessary to compel performance by the PUCT or the State of Texas of
any of their respective obligations or duties under the Texas Electric Choice
Plan or the Financing Order with respect to the Transition Property, and to
compel performance by REPs with any of their respective obligations or duties
under the Tariff or any agreement with the Servicer entered into pursuant to the
Tariff. In any proceedings related to the exercise of the power of eminent
domain by any municipality to acquire a portion of CenterPoint Houston’s
electric distribution facilities, the Servicer shall assert that the court
ordering such condemnation must treat such municipality as a successor to
CenterPoint Houston under the Texas Electric Choice Plan and Financing Order.

SECTION 5.03. CUSTODIAN’S INDEMNIFICATION. The Servicer as custodian shall
indemnify the Issuer, the Independent Managers and the Trustee (for itself and
for the benefit of the Transition Bondholders) and each of their respective
officers, directors, employees and agents for, and defend and hold harmless each
such Person from and against, any and all liabilities, obligations, losses,
damages, payments and claims, and reasonable costs or expenses, of any kind
whatsoever (collectively, “Losses”) that may be imposed on, incurred by or
asserted against each such Person as the result of any negligent act or omission
in any way relating to the maintenance and custody by the Servicer, as
custodian, of the Transition Property Documentation; provided, however, that the
Servicer shall not be liable for any portion of any such amount resulting from
the willful misconduct, bad faith or negligence of the Issuer, the Independent
Managers or the Trustee, as the case may be.

Indemnification under this Section 5.03 shall survive resignation or removal of
the Trustee or any Independent Manager and shall include reasonable
out-of-pocket fees and expenses of investigation and litigation (including
reasonable attorney’s fees and expenses).

SECTION 5.04. EFFECTIVE PERIOD AND TERMINATION. The Servicer’s appointment as
custodian shall become effective as of the Issuance Date and shall continue in
full force and effect until terminated pursuant to this Section 5.04. If the
Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all of the rights and obligations of the Servicer shall have
been terminated under Section 7.01, the appointment of the Servicer as custodian
shall be terminated effective as of the date on which the termination or
resignation of the Servicer is effective. Additionally, if not sooner terminated
as provided above, the Servicer’s obligations as custodian shall terminate one
year and one day after the date on which no Transition Bonds are Outstanding.

ARTICLE VI

THE SERVICER

SECTION 6.01. REPRESENTATIONS AND WARRANTIES OF THE SERVICER. The Servicer makes
the following representations and warranties as of the Sale Date, on which the
Issuer has relied in acquiring the Transition Property. The representations and
warranties shall survive the execution and delivery of this Agreement, the sale
of any of the Transition Property to the Issuer and the pledge thereof to the
Trustee pursuant to the Indenture.

 

19



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Servicer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Texas, with the limited liability company power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is presently conducted and to execute, deliver and carry
out the terms of this Agreement and the Intercreditor Agreement and has the
power, authority and legal right to service the Transition Property and to hold
the Transition Property Documentation as custodian.

(b) Due Qualification. The Servicer is duly qualified to do business and is in
good standing, and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Transition Property as required by this
Agreement and the Intercreditor Agreement) requires such qualifications,
licenses or approvals (except where the failure to so qualify would not be
reasonably likely to have a material adverse effect on the Servicer’s business,
operations, assets, revenues or properties or adversely affect the servicing of
the Transition Property).

(c) Power and Authority. The Servicer has the limited liability company power
and authority to execute and deliver this Agreement and the Intercreditor
Agreement and to carry out the terms of each; and the execution, delivery and
performance of this Agreement and the Intercreditor Agreement have been duly
authorized by the Servicer by all necessary limited liability company action.

(d) Binding Obligation. This Agreement and the Intercreditor Agreement both
constitute legal, valid and binding obligations of the Servicer enforceable
against the Servicer in accordance with their terms subject to applicable
bankruptcy, receivership, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ or secured parties’ rights generally from
time to time in effect and to general principles of equity (including concepts
of materiality, reasonableness, good faith and fair dealing), regardless of
whether considered in a Proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the Intercreditor Agreement (to the extent applicable to the
Servicer’s responsibilities thereunder) and the fulfillment of the terms of each
will not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time) a default under, the
articles of organization or limited liability company regulations of the
Servicer, or any material agreement to which the Servicer is a party or by which
it is bound or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such agreement (other than any Lien that
may be granted under the Basic Documents or any Lien created pursuant to
Section 39.309 of the Texas Electric Choice Plan); or violate any existing law
or any existing order, rule or regulation applicable to the Servicer of any
Governmental Authority having jurisdiction over the Servicer or its properties.

(f) Approvals. No approval, authorization, consent, order or other action of, or
filing with, any Governmental Authority is required under an applicable law,
rule or regulation in connection with the execution and delivery by the Servicer
of this Agreement or the Intercreditor Agreement, the performance by the
Servicer of the transactions contemplated hereby or thereby or the fulfillment
by the Servicer of the terms of each, except those that have

 

20



--------------------------------------------------------------------------------

been obtained or made or that are required by this Agreement to be made in the
future by the Servicer, including the Issuance Advice Letter, filings with the
PUCT for adjusting Transition Charges and PBRAFs pursuant to Section 4.01 and
the Issuer Annex and filings with the Secretary of State of the State of Texas
under the Texas Electric Choice Plan and Article 9 of the UCC.

(g) No Proceedings. Except as disclosed by the Servicer on Schedule A hereto,
there are no Proceedings pending or, to the Servicer’s knowledge, threatened
before any Governmental Authority having jurisdiction over the Servicer or its
properties:

(i) asserting the invalidity of this Agreement or any of the other Basic
Documents;

(ii) seeking any determination or ruling that might materially and adversely
affect the Transition Property or the performance by the Servicer of its
obligations under, or the validity or enforceability against the Servicer of,
this Agreement;

(iii) relating to the Servicer and which might materially and adversely affect
the federal income tax or State income, gross receipts or franchise tax
attributes of the Transition Property or the Transition Bonds; or

(iv) seeking to prevent the issuance of the Transition Bonds or the consummation
of any of the transactions contemplated by this Agreement or any of the other
Basic Documents.

(h) Reports and Certificates. Each report and certificate delivered in
connection with any filing made to the PUCT by the Servicer on behalf of the
Issuer with respect to Transition Charges, Transition Charge Adjustments or
PBRAF Adjustments will be true and correct in all material respects; provided,
however, that to the extent any such report or certificate is based in part upon
or contains assumptions, forecasts or other predictions of future events, the
representation and warranty of the Servicer with respect thereto will be limited
to the representation and warranty that such assumptions, forecasts or other
predictions of future events are reasonable based upon historical performance.

SECTION 6.02. INDEMNITIES OF THE SERVICER; RELEASE OF CLAIMS.

(a) THE SERVICER SHALL BE LIABLE IN ACCORDANCE HEREWITH ONLY TO THE EXTENT OF
THE OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE SERVICER UNDER THIS AGREEMENT AND
THE INTERCREDITOR AGREEMENT.

(b) THE SERVICER SHALL INDEMNIFY THE ISSUER AND THE TRUSTEE (FOR ITSELF AND ON
BEHALF OF THE TRANSITION BONDHOLDERS) AND EACH OF THEIR RESPECTIVE TRUSTEES,
MEMBERS, MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FOR, AND DEFEND AND
HOLD HARMLESS EACH SUCH PERSON FROM AND AGAINST, ANY AND ALL LOSSES THAT MAY BE
IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON AS A RESULT OF:

(i) THE SERVICER’S WILLFUL MISCONDUCT, BAD FAITH OR NEGLIGENCE IN THE
PERFORMANCE OF ITS DUTIES OR OBSERVANCE OF ITS COVENANTS UNDER THIS AGREEMENT OR
THE SERVICER’S RECKLESS DISREGARD OF ITS OBLIGATIONS AND DUTIES UNDER THIS
AGREEMENT OR THE INTERCREDITOR AGREEMENT;

 

21



--------------------------------------------------------------------------------

(ii) THE SERVICER’S BREACH OF ANY OF ITS REPRESENTATIONS OR WARRANTIES IN THIS
AGREEMENT OR THE INTERCREDITOR AGREEMENT; OR

(iii) LITIGATION AND RELATED EXPENSES RELATING TO ITS STATUS AND OBLIGATIONS AS
SERVICER (OTHER THAN ANY PROCEEDINGS THE SERVICER IS REQUIRED TO INSTITUTE UNDER
THIS AGREEMENT);

PROVIDED, HOWEVER, THAT THE SERVICER SHALL NOT BE LIABLE FOR ANY LOSSES
RESULTING FROM THE BAD FAITH, WILLFUL MISCONDUCT OR NEGLIGENCE OF ANY PERSON
INDEMNIFIED PURSUANT TO THIS SECTION 6.02 (EACH, AN “INDEMNIFIED PERSON”) OR
RESULTING FROM A BREACH OF A REPRESENTATION OR WARRANTY MADE BY SUCH INDEMNIFIED
PERSON TO THE SERVICER IN ANY BASIC DOCUMENT THAT GIVES RISE TO THE SERVICER’S
BREACH.

(c) PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OF WRITTEN NOTICE OF ITS
INVOLVEMENT IN ANY ACTION, PROCEEDING OR INVESTIGATION, SUCH INDEMNIFIED PERSON
SHALL, IF A CLAIM FOR INDEMNIFICATION IN RESPECT THEREOF IS TO BE MADE AGAINST
THE SERVICER UNDER THIS SECTION 6.02, NOTIFY THE SERVICER IN WRITING OF SUCH
INVOLVEMENT. FAILURE BY AN INDEMNIFIED PERSON TO SO NOTIFY THE SERVICER SHALL
RELIEVE THE SERVICER FROM THE OBLIGATION TO INDEMNIFY AND HOLD HARMLESS SUCH
INDEMNIFIED PERSON UNDER THIS SECTION 6.02 ONLY TO THE EXTENT THAT THE SERVICER
SUFFERS ACTUAL PREJUDICE AS DETERMINED BY A COURT OF COMPETENT JURISDICTION AS A
RESULT OF SUCH FAILURE. WITH RESPECT TO ANY ACTION, PROCEEDING OR INVESTIGATION
BROUGHT BY A THIRD PARTY FOR WHICH INDEMNIFICATION MAY BE SOUGHT BY AN
INDEMNIFIED PERSON UNDER THIS SECTION 6.02, THE SERVICER SHALL BE ENTITLED TO
ASSUME THE DEFENSE OF ANY SUCH ACTION, PROCEEDING OR INVESTIGATION UNLESS
(X) SUCH ACTION, PROCEEDING OR INVESTIGATION EXPOSES THE INDEMNIFIED PERSON TO A
RISK OF CRIMINAL LIABILITY OR FORFEITURE, (Y) THE SERVICER AND SUCH INDEMNIFIED
PERSON HAVE A CONFLICT OF INTEREST IN THEIR RESPECTIVE DEFENSES OF SUCH ACTION,
PROCEEDING OR INVESTIGATION OR (Z) THERE EXISTS AT THE TIME THE SERVICER WOULD
ASSUME SUCH DEFENSE AN ONGOING SERVICER DEFAULT. UPON ASSUMPTION BY THE SERVICER
OF THE DEFENSE OF ANY SUCH ACTION, PROCEEDING OR INVESTIGATION, THE INDEMNIFIED
PERSON SHALL HAVE THE RIGHT TO PARTICIPATE IN SUCH ACTION OR PROCEEDING AND TO

 

22



--------------------------------------------------------------------------------

RETAIN ITS OWN COUNSEL (INCLUDING LOCAL COUNSEL), AND THE SERVICER SHALL BEAR
THE REASONABLE FEES, COSTS AND EXPENSES OF SUCH SEPARATE COUNSEL. THE
INDEMNIFIED PERSON SHALL NOT SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY
JUDGMENT WITH RESPECT TO ANY PENDING OR THREATENED CLAIM, ACTION, SUIT OR
PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT UNDER THIS
SECTION 6.02 (WHETHER OR NOT THE SERVICER IS AN ACTUAL OR POTENTIAL PARTY TO
SUCH CLAIM OR ACTION) UNLESS THE SERVICER AGREES IN WRITING TO SUCH SETTLEMENT,
COMPROMISE OR CONSENT AND SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN
UNCONDITIONAL RELEASE OF THE SERVICER FROM ALL LIABILITY ARISING OUT OF SUCH
CLAIM, ACTION, SUIT OR PROCEEDING.

(d) THE SERVICER SHALL INDEMNIFY THE TRUSTEE AND ITS RESPECTIVE TRUSTEES,
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FOR, AND DEFEND AND HOLD HARMLESS EACH
SUCH PERSON FROM AND AGAINST, ANY AND ALL LOSSES THAT MAY BE IMPOSED UPON,
INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON AS A RESULT OF THE ACCEPTANCE OR
PERFORMANCE OF THE TRUSTS AND DUTIES CONTAINED HEREIN AND IN THE INDENTURE,
EXCEPT TO THE EXTENT THAT ANY SUCH LOSS (I) SHALL BE DUE TO THE WILLFUL
MISCONDUCT, BAD FAITH OR NEGLIGENCE OF THE TRUSTEE OR (II) SHALL ARISE FROM THE
TRUSTEE’S BREACH OF ANY OF ITS REPRESENTATIONS OR WARRANTIES SET FORTH IN THE
INDENTURE; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY IS EXTENDED TO THE
TRUSTEE SOLELY IN ITS INDIVIDUAL CAPACITY AND NOT FOR THE BENEFIT OF THE
TRANSITION BONDHOLDERS OR ANY OTHER PERSON. SUCH AMOUNTS WITH RESPECT TO THE
TRUSTEE SHALL BE DEPOSITED AND DISTRIBUTED IN ACCORDANCE WITH THE INDENTURE.

(e) THE SERVICER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 6.02(b) AND (d) FOR
EVENTS OCCURRING PRIOR TO THE REMOVAL OR RESIGNATION OF THE TRUSTEE OR THE
TERMINATION OF THIS AGREEMENT SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE
TRUSTEE OR THE TERMINATION OF THIS AGREEMENT AND SHALL INCLUDE REASONABLE COSTS,
FEES AND EXPENSES OF INVESTIGATION AND LITIGATION (INCLUDING THE ISSUER’S AND
THE TRUSTEE’S REASONABLE ATTORNEYS’ FEES AND EXPENSES).

(f) EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, THE SALE
AGREEMENT OR THE FORMATION DOCUMENTS (INCLUDING THE SERVICER’S CLAIMS WITH
RESPECT TO THE SERVICING FEES AND THE SELLER’S CLAIM FOR PAYMENT OF THE PURCHASE
PRICE OF TRANSITION PROPERTY), THE SERVICER HEREBY RELEASES AND DISCHARGES THE
ISSUER (INCLUDING ITS MEMBERS, MANAGERS, EMPLOYEES AND AGENTS, IF ANY), AND THE
TRUSTEE (INCLUDING ITS RESPECTIVE OFFICERS, DIRECTORS AND AGENTS) (COLLECTIVELY,
THE “RELEASED PARTIES”) FROM ANY AND ALL ACTIONS, CLAIMS AND DEMANDS

 

23



--------------------------------------------------------------------------------

WHATSOEVER, WHICH THE SERVICER, IN ITS CAPACITY AS SERVICER, SHALL OR MAY HAVE
AGAINST ANY SUCH PERSON RELATING TO THE TRANSITION PROPERTY OR THE SERVICER’S
ACTIVITIES WITH RESPECT THERETO OTHER THAN ANY ACTIONS, CLAIMS AND DEMANDS
ARISING OUT OF THE WILLFUL MISCONDUCT, BAD FAITH OR NEGLIGENCE OF THE RELEASED
PARTIES.

(g) THE SERVICER AND THE ISSUER HEREBY ACKNOWLEDGE THAT, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE TRUSTEE IS A THIRD-PARTY BENEFICIARY OF
THIS SECTION 6.02 AND IS ENTITLED TO THE BENEFITS OF THE INDEMNITY FROM THE
SERVICER CONTAINED HEREIN AND TO BRING ANY ACTION TO ENFORCE SUCH
INDEMNIFICATION DIRECTLY AGAINST THE SERVICER.

(h) THE SERVICER SHALL INDEMNIFY THE PUCT (FOR THE BENEFIT OF CUSTOMERS), THE
ISSUER, THE TRUSTEE (FOR ITSELF AND ON BEHALF OF THE TRANSITION BONDHOLDERS),
AND EACH OF THEIR RESPECTIVE TRUSTEES, MEMBERS, MANAGERS, OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS FOR, AND DEFEND AND HOLD HARMLESS EACH SUCH PERSON FROM AND
AGAINST, ANY AND ALL LOSSES THAT MAY BE IMPOSED UPON, INCURRED BY OR ASSERTED
AGAINST ANY SUCH PERSON AS A RESULT OF ANY INCREASE IN THE SERVICING FEE THAT
BECOMES PAYABLE PURSUANT TO SECTION 6.07(b) OF THIS AGREEMENT AS A RESULT OF A
DEFAULT RESULTING FROM THE SERVICER’S WILLFUL MISCONDUCT, BAD FAITH OR
NEGLIGENCE IN PERFORMANCE OF ITS DUTIES OR OBSERVANCE OF ITS COVENANTS UNDER
THIS AGREEMENT. THE INDEMNIFICATION OBLIGATION SET FORTH IN THIS PARAGRAPH MAY
BE ENFORCED BY THE PUCT BUT IS NOT ENFORCEABLE BY ANY REP OR ANY CUSTOMER. ANY
INDEMNITY PAYMENTS MADE TO THE PUCT UNDER THIS PARAGRAPH FOR THE BENEFIT OF
CUSTOMERS SHALL BE REMITTED TO THE TRUSTEE PROMPTLY FOR DEPOSIT INTO THE
COLLECTION ACCOUNT.

SECTION 6.03. MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF,
THE SERVICER. Any Person:

(a) into which the Servicer may be merged, converted or consolidated and which
succeeds to all or substantially all of the electric transmission and
distribution business of the Servicer (or, if the Servicer’s transmission and
distribution business is split, which provides distribution service directly to
a majority of the retail electric customers in the Seller’s certificated service
area as it existed on May 1, 1999),

(b) which results from the division of the Servicer into two or more Persons and
which succeeds to all or substantially all of the electric transmission and
distribution business of the Servicer (or, if the Servicer’s transmission and
distribution business is split, which provides distribution service directly to
a majority of the retail electric customers in the Seller’s certificated service
area as it existed on May 1, 1999),

 

24



--------------------------------------------------------------------------------

(c) which may result from any merger, conversion or consolidation to which the
Servicer shall be a party and which succeeds to all or substantially all of the
electric transmission and distribution business of the Servicer (or, if the
Servicer’s transmission and distribution business is split, which provides
distribution service directly to a majority of the retail electric customers in
the Seller’s certificated service area as it existed on May 1, 1999),

(d) which may purchase or otherwise succeed to the properties and assets of the
Servicer substantially as a whole and which purchases or otherwise succeeds to
all or substantially all of the electric transmission and distribution business
of the Servicer (or, if the Servicer’s transmission and distribution business is
split, which provides distribution service directly to a majority of the retail
electric customers in the Seller’s certificated service area as it existed on
May 1, 1999), or

(e) which may otherwise purchase or succeed to all or substantially all of the
electric transmission and distribution business of the Servicer (or, if the
Servicer’s transmission and distribution business is split, which provides
distribution service directly to a majority of the retail electric customers in
the Seller’s certificated service area as it existed on May 1, 1999),

which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any document or any further act by any of the parties to this Agreement;
provided, however, that:

(i) immediately after giving effect to such transaction, the representations and
warranties made pursuant to Section 6.01 shall be true and correct and no
Servicer Default, and no event that, after notice or lapse of time, or both,
would become a Servicer Default, shall have occurred and be continuing;

(ii) the Servicer shall have delivered to the Issuer, the PUCT and the Trustee
an Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger, conversion, division or succession and such agreement of
assumption comply with this Section 6.03 and that all conditions precedent, if
any, provided for in this Agreement relating to such transaction have been
complied with;

(iii) the Servicer shall have delivered to the Issuer, the PUCT, the Trustee and
the Rating Agencies an Opinion of Counsel either

(A) stating that, in the opinion of such counsel, all filings to be made by the
Servicer, including filings with the PUCT pursuant to the Texas Electric Choice
Plan and the UCC, that are necessary fully to preserve and protect the interests
of each of the Issuer and the Trustee in the Transition Property have been
executed and filed and are in full force and effect, and reciting the details of
such filings or

(B) stating that, in the opinion of such counsel, no such action is necessary to
preserve and protect such interests;

 

25



--------------------------------------------------------------------------------

(iv) the Rating Agencies shall have received prior written notice of such
transaction and, if such Person is not an Affiliate of CenterPoint Houston, the
Rating Agency Condition shall be satisfied; and

(v) the Servicer shall have delivered to the Issuer, the PUCT, the Trustee and
the Rating Agencies an opinion of Independent tax counsel (as selected by, and
in form and substance satisfactory to, the Servicer, and which may be based on a
ruling from the Internal Revenue Service) to the effect that, for federal income
tax purposes, such transaction will not result in a material adverse federal
income tax consequence to the Issuer or the Transition Bondholders.

The Servicer shall not consummate any transaction referred to in clauses (a),
(b), (c), (d) or (e) above except upon execution of the above-described
agreement of assumption and compliance with clauses (i), (ii), (iii), (iv) and
(v) above. When any Person acquires the properties and assets of the Servicer
substantially as a whole or otherwise becomes the successor to the Servicer in
accordance with the terms of this Section 6.03, then upon the satisfaction of
all of the other conditions of this Section 6.03, the Servicer shall
automatically and without further notice be released from its obligations
hereunder.

SECTION 6.04. ASSIGNMENT OF THE SERVICER’S OBLIGATIONS. Upon written notice to
the Trustee, the PUCT and the Rating Agencies, the Servicer may assign a portion
of its obligations hereunder to an assignee (A) in accordance with the
Intercreditor Agreement with respect to the obligations to maintain and process
any account into which initial collections may be deposited and process payments
in respect of Transition Charges or (B) subject to the satisfaction of
Section 6.03.

SECTION 6.05. LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS. The Servicer
shall not be liable to the Issuer, its managers, the Transition Bondholders, the
Trustee or any other person, except as provided under this Agreement, for any
action taken or for refraining from the taking of any action pursuant to this
Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer against any liability that would otherwise be
imposed by reason of willful misconduct, bad faith or negligence in the
performance of its duties or by reason of reckless disregard of its obligations
and duties under this Agreement or the Intercreditor Agreement. The Servicer and
any director or officer or employee or agent of the Servicer may rely in good
faith on the advice of counsel reasonably acceptable to the Trustee or on any
document of any kind, reasonably believed to be genuine and to have been signed
by the proper party respecting any matters arising under this Agreement.

Except as provided in this Agreement (including but not limited to
Section 5.02(d) of this Agreement), the Servicer shall not be under any
obligation to appear in, prosecute or defend any Proceeding that is not directly
related to one of the Servicer’s enumerated duties in this Agreement or related
to its obligation to pay indemnification, and that in its reasonable opinion may
cause it to incur any expense or liability; provided, however, that the Servicer
may, in respect of any Proceeding, undertake any reasonable action that is not
specifically identified in this Agreement as a duty of the Servicer but that the
Servicer may deem necessary or desirable in respect of this Agreement and the
rights and duties of the parties to this Agreement and the interests of the
Transition Bondholders under this Agreement. The Servicer’s costs and expenses

 

26



--------------------------------------------------------------------------------

incurred in connection with any such Proceeding shall be payable from TC
Collections as an Operating Expense (and shall not be deemed to constitute a
portion of the Servicing Fee) in accordance with the Indenture. The Servicer’s
obligations pursuant to this Section 6.05 shall survive and continue
notwithstanding the fact that the payment of Operating Expenses pursuant to the
Indenture may be delayed (it being understood that the Servicer may be required
initially to advance its own funds to satisfy its obligations hereunder).

SECTION 6.06. CENTERPOINT HOUSTON NOT TO RESIGN AS SERVICER. Subject to the
provisions of Sections 6.03 and 6.04, CenterPoint Houston shall not resign from
the obligations and duties imposed on it as Servicer under this Agreement unless
the Servicer delivers to the Issuer, the Trustee, the PUCT and each Rating
Agency written notice of such resignation at the earliest practicable time and,
concurrently therewith or promptly thereafter, an opinion of Independent legal
counsel that the Servicer’s performance of its duties under this Agreement shall
no longer be permissible under applicable law. No such resignation shall become
effective until a Successor Servicer shall have assumed the servicing
obligations and duties hereunder of the Servicer in accordance with
Section 7.04.

SECTION 6.07. SERVICING FEE. (a) The Issuer agrees to pay the Servicer on each
Payment Date, solely to the extent amounts are available therefor in accordance
with the Indenture, the Servicing Fee with respect to the Transition Bonds. For
so long as:

(i) CenterPoint Houston or one of its Affiliates is the Servicer,

(ii) a successor to CenterPoint Houston or one of its Affiliates is the Servicer
due to the operation of the provisions of Section 6.03, or

(iii) any Person is the Successor Servicer hereunder pursuant to the provisions
of Section 6.03 if the predecessor Servicer was CenterPoint Houston or one of
its Affiliates,

the amount of the Servicing Fee paid to the Servicer annually shall equal 0.05%
of the Transition Bond Balance on the Issuance Date and shall be prorated based
on the fraction of a calendar year during which the Servicer provides any of the
services set forth in this Agreement.

(b) In the event that a Successor Servicer not an Affiliate of CenterPoint
Houston is appointed in accordance with Section 7.04, the amount of Servicing
Fee paid to the Servicer annually shall be agreed upon by the Successor Servicer
and the Trustee but shall in no event exceed 0.60% of the Transition Bond
Balance on the Issuance Date without the consent of the PUCT and shall be
prorated based on the fraction of a calendar year during which the Successor
Servicer provides any of the services set forth in this Agreement. The foregoing
fees set forth in Section 6.07(a) and this Section 6.07(b) constitute a fair and
reasonable price for the obligations to be performed by the Servicer. The
Servicer and any Successor Servicer agrees to pay from amounts received as the
Servicing Fee all fees due and owing pursuant to the Intercreditor Agreement,
and neither the Servicer nor any Successor Servicer shall seek or be entitled to
any other or additional reimbursement therefor. The Trustee shall not be
responsible or liable for the Servicing Fee or any fees arising from the
Intercreditor Agreement or for any increase or differential in such fees.

 

27



--------------------------------------------------------------------------------

SECTION 6.08. SERVICER EXPENSES. Except as otherwise expressly provided in
Sections 5.02(d) and 6.05, the Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and under the
Intercreditor Agreement, including fees and disbursements of independent
accountants and counsel, taxes imposed on the Servicer and expenses incurred in
connection with reports to Transition Bondholders.

SECTION 6.09. COMPLIANCE WITH APPLICABLE LAW. The Servicer covenants and agrees,
in servicing the Transition Property, to comply in all material respects with
all laws applicable to, and binding upon, the Servicer and relating to such
Transition Property the noncompliance with which would have a material adverse
effect on the value of the Transition Property; provided, however, that the
foregoing is not intended to, and shall not, impose any liability on the
Servicer for noncompliance with any Requirement of Law that the Servicer is
contesting in good faith in accordance with its customary standards and
procedures.

SECTION 6.10. APPOINTMENTS. The Servicer, with written notice to the Trustee and
the PUCT, may at any time appoint a subservicer or agent to perform all or any
portion of its obligations as Servicer hereunder; provided, however, that the
Rating Agency Condition shall have been satisfied in connection therewith;
provided further that the Servicer shall remain obligated and be liable to the
Issuer for the servicing and administering of the Transition Property in
accordance with the provisions hereof without diminution of such obligation and
liability by virtue of the appointment of such subservicer or agent and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Transition Property. The fees and expenses
of the subservicer or agent shall be as agreed between the Servicer and its
subservicer or agent from time to time, and none of the Issuer, the Trustee or
the Transition Bondholders shall have any responsibility therefor. Any such
appointment shall not constitute a Servicer resignation under Section 6.06. The
Designated Account Holder shall constitute a subservicer for purposes of this
Section 6.10.

SECTION 6.11. NO SERVICER ADVANCES. The Servicer shall not make any advances of
interest on or principal of the Transition Bonds.

SECTION 6.12. REMITTANCES.

(a) The Servicer shall collect and remit to the Trustee on a daily basis, for
deposit in the Collection Account in accordance with Section 6.12(c) below, the
Transition Charges plus any Accrued Interest thereon from the date or dates such
Transition Charges were actually received (the “Daily Remittance”). The Daily
Remittance shall be made as soon as reasonably practicable but in no event later
than the second Business Day after the Servicer receives those TC Collections

(b) The Servicer agrees and acknowledges that it will hold all TC Collections
and other Transition Property collected by it for the benefit of the Issuer and
the Trustee and that all amounts will be remitted by the Servicer in accordance
with this Agreement without any surcharge, fee, offset, charge or other
deduction other than as expressly permitted in the Financing Order and without
making any claim to reduce its obligation to remit all TC Collections and any
other proceeds of the Transition Property collected by it.

 

28



--------------------------------------------------------------------------------

(c) On or before each remittance by the Servicer to the Trustee, the Servicer
shall prepare and furnish to the Issuer, the PUCT and the Trustee a statement
setting forth the aggregate amount remitted or to be remitted by the Servicer to
the Trustee for deposit on such date pursuant to the Indenture.

(d) On or before each Payment Date, the Servicer shall prepare and furnish to
the Issuer and the Trustee a statement setting forth the transfers and payments
to be made on that Payment Date and the amounts thereof.

(e) On or before each Payment Date for the Transition Bonds, the Servicer shall
prepare and furnish to the Issuer, the PUCT and the Trustee a statement setting
forth the amounts to be paid to the Holders of Transition Bonds.

SECTION 6.13. SERVICER’S CERTIFICATE. Not later than two (2) Business Days prior
to each Payment Date, the Servicer shall deliver a written report, for the
Transition Bonds, substantially in the form of Exhibit A hereto (the
“Semi-Annual Servicer’s Certificate”) to the Issuer, the PUCT, the Trustee and
the Rating Agencies setting forth the transfers and payments to be made in
respect of such Payment Date pursuant to the Indenture and the amounts thereof
and the amounts to be paid to Holders of Transition Bonds pursuant to the
Indenture.

SECTION 6.14. PROTECTION OF TITLE. The Servicer shall execute and file all
filings, including filings with the Secretary of State of the State of Texas
pursuant to the Texas Electric Choice Plan and Article 9 of the UCC, and cause
to be executed and filed all filings, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interests of
the Issuer and the Trustee in the Transition Property, including all filings
required under the Texas Electric Choice Plan and Article 9 of the UCC relating
to the transfer of the ownership or security interest in the Transition Property
by the Seller to the Issuer or any security interest granted by the Issuer in
the Transition Property. The Servicer shall deliver (or cause to be delivered)
to the Issuer, the PUCT and the Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

SECTION 6.15. MAINTENANCE OF OPERATIONS. To the extent that any interest in the
Transition Property is assigned, sold, or transferred to an assignee,
CenterPoint Houston shall enter into a contract with that assignee that requires
CenterPoint Houston to continue to operate its transmission and distribution
system in order to provide electric services to CenterPoint Houston’s customers;
provided, however, that this provision shall not prohibit CenterPoint Houston
from selling, assigning, or otherwise divesting its transmission and
distribution systems or any part thereof so long as the entity or entities
acquiring such system agree to continue operating the facilities to provide
electric service to CenterPoint Houston’s customers.

ARTICLE VII

SERVICER DEFAULT

SECTION 7.01. SERVICER DEFAULT. If any one of the following events (a “Servicer
Default”) occurs and is continuing:

(a) any failure by the Servicer to remit to the Trustee, on behalf of the
Issuer, any required remittance by the date that such remittance must be made
that continues unremedied for a period of five Business Days;

 

29



--------------------------------------------------------------------------------

(b) any failure by the Servicer duly to observe or perform in any material
respect any other covenant or agreement of the Servicer set forth in this
Agreement (other than as provided in Section 7.01(a) or (c)) or any other Basic
Document to which it is a party in such capacity, which failure

(i) materially and adversely affects the Transition Property or the timely
collection of the Transition Charges or the rights of the Trustee or the
Transition Bondholders, and

(ii) continues unremedied for a period of 60 days after the earlier to occur of
(A) the Trustee, the PUCT or the Issuer delivers written notice of such failure
to the Servicer or (B) an officer of the Servicer discovers such failure;

(c) any failure by the Servicer duly to perform its obligations under
Section 4.01 of this Agreement in the time and manner set forth therein, which
failure continues unremedied for a period of five business days;

(d) any representation or warranty made by the Servicer in this Agreement or any
Basic Document proves to have been incorrect when made, which has a material
adverse effect on the Transition Property or the Issuer’s ownership interest
therein, the security interest of the Trustee in the Transition Property, the
Issuer, the Transition Bondholders or the investment of the Transition
Bondholders in the Transition Bonds, and which material adverse effect continues
unremedied for a period of 60 days after the date on which written notice
thereof shall have been given to the Servicer (with a copy to the Trustee) by
the Issuer, the PUCT or the Trustee or after discovery of such failure by an
officer of the Servicer, as the case may be; or

(e) an Insolvency Event occurs with respect to the Servicer;

then, so long as the Servicer Default shall not have been remedied, and in no
other circumstances, the Trustee may, or shall upon the written instruction of
the Majority Holders, terminate all the rights and obligations (other than the
indemnification obligations set forth in Section 6.02 hereof and the obligation
under Section 7.04 to continue performing its functions as Servicer until a
Successor Servicer is appointed) of the Servicer under this Agreement by notice
then given in writing to the Servicer (a “Termination Notice”) and the Trustee
shall comply with the provisions of the Intercreditor Agreement. The Servicer
shall notify each Rating Agency promptly upon the Servicer’s receipt of a
Termination Notice.

In addition, upon a Servicer Default, the Issuer and the Trustee shall be
entitled to (x) apply to a state district court located in Travis County, Texas,
for sequestration and payment to the Trustee of revenues arising with respect to
the Transition Property, (y) foreclose on or otherwise enforce the Lien on and
security interests in the Transition Property and (z) apply to the PUCT for an
order that amounts arising from the Transition Charges be transferred to a
separate account for the benefit of the Transition Bondholders, in accordance
with the Texas Electric Choice Plan.

 

30



--------------------------------------------------------------------------------

On or after the receipt by the Servicer of a Termination Notice, all authority
and power of the Servicer under this Agreement, whether with respect to the
Transition Property, the related Transition Charges or otherwise, shall, upon
appointment of a Successor Servicer pursuant to Section 7.04 and pursuant to the
provisions of the Intercreditor Agreement, without further action, pass to and
be vested in such Successor Servicer and, without limitation, the Trustee is
hereby authorized and empowered to execute and deliver, on behalf of the
predecessor Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such Termination Notice,
whether to complete the transfer of the Transition Property Documentation and
related documents, or otherwise. The predecessor Servicer shall cooperate with
the Successor Servicer, the Trustee and the Issuer in effecting the termination
of the responsibilities and rights of the predecessor Servicer under this
Agreement and the Intercreditor Agreement, including the transfer to the
Successor Servicer for administration by it of all cash amounts that shall at
the time be held by the predecessor Servicer for remittance, or shall thereafter
be received by it with respect to the Transition Property or the related
Transition Charges. As soon as practicable after receipt by the Servicer of such
Termination Notice, the Servicer shall deliver the Transition Property
Documentation to the Successor Servicer. All reasonable costs and expenses
(including attorneys’ fees and expenses) incurred in connection with
transferring the Transition Property Documentation to the Successor Servicer and
amending this Agreement or the Intercreditor Agreement to reflect such
succession as Servicer pursuant to this Section shall be paid by the predecessor
Servicer upon presentation of documentation of such costs and expenses. All
costs and expenses (including attorneys’ fees and expenses) incurred in
connection with transferring the Transition Property Documentation to the
Successor Servicer and amending this Agreement or the Intercreditor Agreement to
reflect the succession as Servicer other than pursuant to this Section shall be
paid by the party incurring such costs and expenses. Termination of CenterPoint
Houston’s rights as a Servicer shall not terminate CenterPoint Houston’s rights
or obligations in its individual capacity under the Sale Agreement or the
Intercreditor Agreement (except rights thereunder deriving from its rights as
the Servicer hereunder).

SECTION 7.02. NOTICE OF SERVICER DEFAULT. The Servicer shall deliver to the
Issuer, to the Trustee, to the PUCT, and to each Rating Agency promptly after
having obtained actual knowledge thereof, but in no event later than two
Business Days thereafter, written notice in an Officers’ Certificate of any
event or circumstance which, with the giving of notice or the passage of time,
would become a Servicer Default under Section 7.01.

SECTION 7.03. WAIVER OF PAST DEFAULTS. The Trustee, with the written consent of
the Majority Holders, may waive in writing in whole or in part any default by
the Servicer in the performance of its obligations hereunder and its
consequences, except a default in making any required remittances to the Trustee
of TC Collections from Transition Property in accordance with Section 6.12 of
this Agreement. Upon any such waiver of a past default, such default shall cease
to exist, and any Servicer Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereto.

 

31



--------------------------------------------------------------------------------

SECTION 7.04. APPOINTMENT OF SUCCESSOR.

(a) Upon the Servicer’s receipt of a Termination Notice pursuant to Section 7.01
or the Servicer’s resignation in accordance with the terms of this Agreement,
the Servicer shall continue to perform its functions as Servicer under this
Agreement and shall be entitled to receive the requisite portion of the
Servicing Fee, until a Successor Servicer shall have assumed in writing the
obligations of the Servicer hereunder as described below. In the event of the
Servicer’s removal or resignation hereunder, the Trustee may, and at the written
direction and with the consent of the Majority Holders, shall, appoint a
Successor Servicer, and the Successor Servicer shall accept its appointment by a
written assumption in form acceptable to the Issuer and the Trustee. In no event
shall the Trustee be liable for its appointment of a Successor Servicer
appointed with due care. If, within 30 days after the delivery of the
Termination Notice, a new Servicer shall not have been appointed and accepted
such appointment, the Trustee may petition the PUCT or a court of competent
jurisdiction to appoint a Successor Servicer under this Agreement. A Person
shall qualify as a Successor Servicer only if:

(i) such Person is permitted under PUCT Regulations to perform the duties of the
Servicer pursuant to the Texas Electric Choice Plan, the Financing Order and
this Agreement,

(ii) either (A) the PUCT has approved the appointment of the Successor Servicer
or (B) 45 days have lapsed since the PUCT received notice of appointment of the
Successor Servicer and the PUCT has neither approved nor disapproved that
appointment,

(iii) the Rating Agency Condition shall have been satisfied, and

(iv) such Person enters into a servicing agreement with the Issuer having
substantially the same provisions as this Agreement and into the Intercreditor
Agreement (as Additional TC Servicer).

(b) Upon appointment, the Successor Servicer shall be the successor in all
respects to the predecessor Servicer under this Agreement and shall be subject
to all the responsibilities, duties and liabilities arising thereafter relating
thereto placed on the predecessor Servicer and shall be entitled to the
Servicing Fee and all the rights granted to the predecessor Servicer by the
terms and provisions of this Agreement.

(c) The Successor Servicer may not resign unless it is prohibited from serving
as such by law.

SECTION 7.05. COOPERATION WITH SUCCESSOR. The predecessor Servicer covenants and
agrees with the Issuer that it will, on an ongoing basis, cooperate with the
Successor Servicer and provide whatever information is, and take whatever
actions are, reasonably necessary to assist the Successor Servicer in performing
its obligations hereunder.

 

32



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.01. AMENDMENT. (a) This Agreement may be amended by the Servicer and
the Issuer, with the prior written consent of the Trustee, the consent of the
PUCT pursuant to Section 8.12 if the contemplated amendment increases ongoing
qualified costs as defined in the Financing Order and the satisfaction of the
Rating Agency Condition. Promptly after the execution of any such amendment or
consent, the Issuer shall furnish written notification of the substance of such
amendment or consent to each of the Rating Agencies.

Prior to the execution of any amendment to this Agreement, the Issuer and the
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the Opinion of Counsel referred to in Section 3.01(c). The
Issuer and the Trustee may, but shall not be obligated to, enter into any such
amendment which affects their own rights, duties or immunities under this
Agreement or otherwise.

(b) Notwithstanding Section 8.01(a) or anything to the contrary in this
Agreement, the Servicer and the Issuer may amend the Issuer Annex in writing
with prior written notice given to the Trustee and the Rating Agencies, but
without the consent of the Trustee, any Rating Agency or any Holder, solely to
address changes to the Servicer’s method of calculating TC Collections as a
result of changes to the Servicer’s current computerized customer information
system; provided that any such amendment shall not have a material adverse
effect on the Holders of then Outstanding Transition Bonds.

SECTION 8.02. NOTICES. All demands, notices and communications upon or to the
Servicer, the Issuer, the PUCT, the Trustee or the Rating Agencies under this
Agreement shall be in writing, delivered personally, via facsimile, by reputable
overnight courier or by first class mail, and shall be deemed to have been duly
given upon receipt

(a) in the case of the Servicer, to CenterPoint Energy Houston Electric, LLC,
1111 Louisiana Street, Houston, Texas 77002, Attention: Treasurer;

(b) in the case of the Issuer, to CenterPoint Energy Transition Bond Company
III, LLC, 1111 Louisiana Street, Suite 4689A, Houston, Texas 77002, Attention:
Manager;

(c) in the case of the Trustee, at its Corporate Trust Office;

(d) in the case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring
Department, 7 World Trade Center at 250 Greenwich Street, New York, New York
10007;

(e) in the case of Standard & Poor’s, to Standard & Poor’s, a division of The
McGraw-Hill Companies, 55 Water Street, New York, New York 10041, Attention:
Asset Backed Surveillance Department; and

 

33



--------------------------------------------------------------------------------

(f) in the case of Fitch, to Fitch Ratings, 1 State Street Plaza, New York, New
York 10004, Attention: ABS Surveillance;

(g) in the case of the PUCT, to 1701 N. Congress Avenue, Austin, Texas
78711-3326, Attention: Executive Director and General Counsel;

or, as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.

SECTION 8.03. ASSIGNMENT. Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.03 and 6.04 and as provided in the
provisions of this Agreement concerning the resignation or termination of the
Servicer, this Agreement may not be assigned by the Servicer. Any purported
assignment not in compliance with this Agreement shall be void.

SECTION 8.04. LIMITATIONS ON RIGHTS OF OTHERS. The provisions of this Agreement
are solely for the benefit of the Servicer, the Issuer and, to the extent
provided herein or in the other Basic Documents, Customers and the other Persons
expressly referred to herein and the Trustee, on behalf of itself and the
Transition Bondholders, and nothing in this Agreement, whether express or
implied, shall be construed to give to any other Person any legal or equitable
right, remedy or claim in the Trust Estate or under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.
Notwithstanding anything to the contrary contained herein, for the avoidance of
doubt, any right, remedy or claim to which any Customer may be entitled pursuant
to the Financing Order and this Agreement may be asserted or exercised only by
the PUCT (or by the Attorney General of the State of Texas in the name of the
PUCT) for the benefit of such Customer.

SECTION 8.05. SEVERABILITY. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.06. SEPARATE COUNTERPARTS. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 8.07. HEADINGS. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 8.08. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

34



--------------------------------------------------------------------------------

SECTION 8.09. ASSIGNMENT TO THE TRUSTEE. The Servicer hereby acknowledges and
consents to any pledge, assignment and grant of a security interest by the
Issuer to the Trustee pursuant to the Indenture for the benefit of any
Transition Bondholders of all right, title and interest of the Issuer in, to and
under the Transition Property owned by the Issuer and the proceeds thereof and
the assignment of any or all of the Issuer’s rights hereunder and under the
Intercreditor Agreement to the Trustee. Notwithstanding such assignment, in no
event shall the Trustee have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer, hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

SECTION 8.10. NONPETITION COVENANTS. Notwithstanding any prior termination of
this Agreement or the Indenture, but subject to a court’s rights to order the
sequestration and payment of revenues arising with respect to the Transition
Property pursuant to Section 39.309(f) of the Texas Electric Choice Plan, the
Servicer shall not, prior to the date which is one year and one day after the
termination of the Indenture, petition or otherwise invoke or cause the Issuer
to invoke the process of any Governmental Authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or any substantial part of the property of the Issuer, or ordering the
winding up or liquidation of the affairs of the Issuer.

SECTION 8.11. TERMINATION. This Agreement shall terminate when all Transition
Bonds have been retired or redeemed in full.

SECTION 8.12. PUCT CONSENT. Except as specifically set forth in Section 7.04, to
the extent the consent of the PUCT is required to effect any amendment to or
modification of this Agreement or any provision of this Agreement,

(a) the Servicer may request the consent of the PUCT by delivering to the PUCT’s
executive director and general counsel a written request for such consent, which
request shall contain:

(i) a reference to Docket No. 34448 and a statement as to the possible effect of
the amendment on ongoing qualified costs;

(ii) an Officer’s Certificate stating that the proposed amendment or
modification has been approved by all parties to this Agreement; and

(iii) a statement identifying the person to whom the PUCT or its staff is to
address its consent to the proposed amendment or modification or request
additional time;

(b) The PUCT shall, within 30 days of receiving the request for consent
complying with Section 8.12(a) above, either

(i) provide notice of its consent or lack of consent to the person specified in
Section 8.12(a)(iii) above, or

 

35



--------------------------------------------------------------------------------

(ii) be conclusively deemed, on the 31st day after receiving the request for
consent, to have consented to the proposed amendment or modification,

unless, within 30 days of receiving the request for consent complying with
Section 8.12(a) above, the PUCT or its staff delivers to the office of the
person specified in Section 8.12(a)(iii) above a written statement requesting an
additional amount of time not to exceed thirty days in which to consider whether
to consent to the proposed amendment or modification. If the PUCT or its staff
requests an extension of time in the manner set forth in the preceding sentence,
then the PUCT shall either provide notice of its consent or lack of consent to
the person specified in Section 8.12(a)(iii) above no later than the last day of
such extension of time or be conclusively deemed to have consented to the
proposed amendment or modification on the last day of such extension of time.

Any amendment or modification requiring the consent of the PUCT as provided in
this Section 8.12 shall become effective on the later of (i) the date proposed
by the parties to such amendment or modification and (ii) the first day after
the expiration of the 30-day period provided for in this Section 8.12(b)(ii),
or, if such period has been extended pursuant thereto, the first day after the
expiration of such period as so extended.

SECTION 8.13. EFFECT OF SUBSEQUENT PUCT REGULATIONS. Notwithstanding anything to
the contrary contained in this Agreement (including the Issuer Annex hereto), to
the extent the PUCT promulgates any PUCT Regulation permitted by the Financing
Order or the Texas Electric Choice Plan whose effect is to modify or supplement
any provision of this Agreement relating to REP standards, this Agreement shall
be deemed to have been so modified or supplemented on the effective date of such
regulation, and all other provisions contained herein shall be deemed modified
accordingly without the necessity of any further action by any party hereto. The
Servicer will notify the Issuer, the Rating Agencies and the Trustee of any such
PUCT Regulation and the corresponding modification of or supplement to this
Agreement promptly upon obtaining knowledge thereof.

SECTION 8.14. LIMITATION OF LIABILITY. It is expressly understood and agreed by
the parties hereto that this Agreement is executed and delivered by the Trustee,
not individually or personally but solely as Trustee in the exercise of the
powers and authority conferred and vested in it, and that the Trustee, in acting
hereunder, is entitled to all rights, benefits, protections, immunities and
indemnities accorded to it under the Indenture.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

CENTERPOINT ENERGY TRANSITION BOND
COMPANY III, LLC By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Manager CENTERPOINT ENERGY HOUSTON ELECTRIC,
LLC, as Servicer By:  

/s/ Marc Kilbride

Name:   Marc Kilbride Title:   Vice President and Treasurer

Acknowledged and Accepted:

Deutsche Bank Trust Company Americas,

not in its individual capacity but solely as

Trustee on behalf of the Holders

of the Transition Bonds

 

By:  

/s/ Irene Siegel

Name:   Irene Siegel Title:   Vice President By:  

/s/ Aranka R. Paul

Name:   Aranka R. Paul Title:   Assistant Vice President

 

37



--------------------------------------------------------------------------------

SCHEDULE A

TO

TRANSITION PROPERTY SERVICING AGREEMENT

Proceedings pending or, to the Servicer’s best knowledge, threatened before any
court, federal or State regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Servicer or its
properties seeking any determination or ruling that might materially and
adversely affect the Transition Property or the performance by the Servicer of
its obligations under, or the validity or enforceability against the Servicer
of, this Agreement:

[None]

 

38



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEMI-ANNUAL SERVICER’S CERTIFICATE

CenterPoint Energy Transition Bond Company III, LLC

$488,472,000 2008 Senior Secured Transition Bonds

 

Semiannual Servicer’s Certificate


CenterPoint Energy Transition Bond Company III, LLC


$488,472,000 2008 Senior Secured Transition Bonds


 

Pursuant to Section 6.13 of the Transition Property Servicing Agreement (the
“Agreement”), dated as of February 12, 2008,
between CenterPoint Energy Houston Electric, LLC, as Servicer, and CenterPoint
Energy Transition Bond Company III, LLC,
as Issuer, the Servicer does hereby certify as follows:

 

Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as set forth in the Agreement. References herein to certain
sections and subsections are references to the respective sections and
subsections of the Agreement.

 

Collection Periods: [                            ] through
[                            ]

Payment Date: [                            ]

Today’s Date: [                            ]

 

1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:      i.    Remittances for the [                            ] through
[                            ] Collection Period    0.00         ii.   
Remittances for the [                            ] through
[                            ] Collection Period    0.00         iii.   
Remittances for the [                            ] through
[                            ] Collection Period    0.00         iv.   
Remittances for the [                            ] through
[                            ] Collection Period    0.00         v.   
Remittances for the [                            ] through
[                            ] Collection Period    0.00         vi.   
Remittances for the [                            ] through
[                            ] Collection Period    0.00         vii.    Net
Earnings on General Subaccount    0.00                         viii.    General
Subaccount Balance (sum of i through vii above)    0.00                        
ix.    Excess Funds Subaccount Balance as of Current Payment Date    0.00      
  x.    Capital Subaccount Balance as of Current Payment Date    0.00           
             xi.    Collection Account Balance (sum of viii through x above)   
0.00                       2. Outstanding Amounts as of Prior Payment Date:     
i.    Tranche A-1 Principal Balance    0.00         ii.    Tranche A-2 Principal
Balance    0.00         iii.    Tranche A-3 Principal Balance    0.00        
iv.    Tranche A-4 Principal Balance    0.00                         v.   
Aggregate Principal Balance of all Series A Transition Bonds    0.00           
           3. Required Funding/Payments as of Current Payment Date:             

Principal

   Projected
Principal
Balance    Semiannual
Principal Due       

i.

   Tranche A-1    0.00    0.00   

 

Exhibit A

 

1



--------------------------------------------------------------------------------

  ii.    Tranche A-2    0.00    0.00     

iii.

   Tranche A-3    0.00    0.00     

iv.

   Tranche A-4    0.00    0.00                       

v.

   For all Series A Transition Bonds    0.00    0.00                            
        Transition
Bond
Interest
Rate    Days in
Interest
Period (1)    Interest
Due  

vii.

   Required Tranche A-1 Interest    %    0    0.00  

viii.

   Required Tranche A-2 Interest    %    0    0.00  

ix.

   Required Tranche A-3 Interest    %    0    0.00  

x.

   Required Tranche A-4 Interest    %    0    0.00

 

(1)    On 30/360 Day basis.

               Required Level
(Including
Replenishment
of Amounts
Previously
Withdrawn for
4.i.-4.vii.)    Funding
Required       

xi.

   Capital Subaccount       0.00    4. Allocation of Remittances as of Current
Payment Date Pursuant to Section 8.02(d) of Indenture:  

i.

   Trustee Fees and Expenses    0.00        

ii.

   Servicing Fee    0.00        

iii.

   Administration Fee and Independent Manager Fee    0.00        

iv.

   Operating Expenses    0.00        

v.

   Semiannual Interest (including any past-due Semiannual Interest for prior
periods)                         Aggregate    Per $1,000
of Original
Principal
Amount           1. Tranche A-1 Interest Payment    0.00    0.00         2.
Tranche A-2 Interest Payment    0.00    0.00         3. Tranche A-3 Interest
Payment    0.00    0.00         4. Tranche A-4 Interest Payment    0.00    0.00
    

vi.

   Principal Due and Payable as a result of (A) Event of Default or (B) on Final
Maturity Date                         Aggregate    Per $1,000
of Original
Principal
Amount           1. Tranche A-1 Principal Payment    0.00    0.00         2.
Tranche A-2 Principal Payment    0.00    0.00   

 

Exhibit A

 

2



--------------------------------------------------------------------------------

     3. Tranche A-3 Principal Payment    0.00    0.00         4. Tranche A-4
Principal Payment    0.00    0.00         (C) Principal Scheduled to be Paid on
Current Payment Date                        Aggregate    Per $1,000
of Original
Principal
Amount           1. Tranche A-1 Principal Payment    0.00    0.00         2.
Tranche A-2 Principal Payment    0.00    0.00         3. Tranche A-3 Principal
Payment    0.00    0.00         4. Tranche A-4 Principal Payment    0.00    0.00
     vii.    Operating Expenses not Paid under Clause (iv) above    0.00        
viii.    Replenishment of Any Amounts Drawn from Capital Subaccount    0.00   
     ix.    Net Earnings in Capital Subaccount Released to Issuer    0.00      
  x.    Deposit to Excess Funds Subaccount    0.00         xi.    Released to
Issuer upon Series Retirement: Collection Account    0.00                      
  xii.    Aggregate Remittances as of Current Payment Date    0.00              
        5. Subaccount Release or Withdrawals as of Current Payment Date Pursuant
to Section 8.02(d) of Indenture:      i.    Capital Subaccount Release
(available for 4.ix.)    0.00         ii.    Excess Funds Subaccount Withdrawal
(available for 4.i. through 4.viii.)    0.00         iii.    Capital Subaccount
Withdrawal (available for 4.i. through 4.vii.)    0.00                        
iv.    Total Release or Withdrawals    0.00                       6. Outstanding
Amounts and Collection Account Balance as of Current Payment Date (after giving
effect to payments to be made on such Payment Date):      i.    Tranche A-1
Principal Balance            ii.    Tranche A-2 Principal Balance           
iii.    Tranche A-3 Principal Balance            iv.    Tranche A-4 Principal
Balance            v.    Aggregate Principal Balance for all Series A Transition
Bonds    0.00                         vi.    Excess Funds Subaccount Balance   
0.00         vii.    Capital Subaccount Balance            viii.    Aggregate
Collection Account Balance    0.00                       7. Shortfalls In
Interest and Principal Payments as of Current Payment Date (after giving effect
to payments to be made on such Payment Date):      i.    Semiannual Interest   
           1. Tranche A-1 Bond Interest Payment    0.00            2. Tranche
A-2 Bond Interest Payment    0.00            3. Tranche A-3 Bond Interest
Payment    0.00            4. Tranche A-4 Bond Interest Payment    0.00        
ii.    Semiannual Principal               1. Tranche A-1 Principal Payment   
0.00            2. Tranche A-2 Principal Payment    0.00      

 

Exhibit A

 

3



--------------------------------------------------------------------------------

     3. Tranche A-3 Principal Payment    0.00            4. Tranche A-4
Principal Payment    0.00       8. Shortfall in Required Subaccount Level as of
Current Payment Date (after giving effect to payments to be made on such Payment
Date):      i.    Capital Subaccount    0.00      

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this              day of              ,
20    .

 

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer by:  

 

[Name]   [Title]  

 

Exhibit A

 

4



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF SERVICER’S REGULATION AB COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the duly elected and acting
[            ] of CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as servicer (the
“Servicer”) under the Transition Property Servicing Agreement dated as of
February 12, 2008 (the “Servicing Agreement”) between the Servicer and
CENTERPOINT ENERGY TRANSITION BOND COMPANY III, LLC (the “Issuer”) and further
that:

1. The undersigned is responsible for assessing the Servicer’s compliance with
the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Servicing Criteria”).

2. With respect to each of the Servicing Criteria, the undersigned has made the
following assessment of the Servicing Criteria in accordance with Item 1122(d)
of Regulation AB, with such discussion regarding the performance of such
Servicing Criteria during the fiscal year ended                     ,         
and covered by CenterPoint Houston’s annual report on Form 10-K (such fiscal
year, the “Assessment Period”):

 

Regulation AB
Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

   General Servicing Considerations    1122(d)(1)(i)    Policies and procedures
are instituted to monitor any performance or other triggers and events of
default in accordance with the transaction agreements.    Applicable; assessment
below. 1122(d)(1)(ii)    If any material servicing activities are outsourced to
third parties, policies and procedures are instituted to monitor the third
party’s performance and compliance with such servicing activities.    Not
applicable; no servicing activities were outsourced. 1122(d)(1)(iii)    Any
requirements in the transaction agreements to maintain a back-up servicer for
pool assets are maintained.    Not applicable; documents do not provide for a
back-up servicer. 1122(d)(1)(iv)    A fidelity bond and errors and omissions
policy is in effect on the party participating in the servicing function
throughout the reporting period in the amount of coverage required by and
otherwise in accordance with the terms of the transaction agreements.    Not
applicable; PUCT rules impose credit standards on retail electric providers who
handle customer collections and govern performance requirements of utilities.

 

Exhibit B-1

 

1



--------------------------------------------------------------------------------

Regulation AB
Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

   Cash Collection and Administration    1122(d)(2)(i)    Payments on pool
assets are deposited into the appropriate custodial bank accounts and related
bank clearing accounts no more than two business days of receipt, or such other
number of days specified in the transaction agreements.    Applicable
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an obligor
or to an investor are made only by authorized personnel.    Not applicable; no
disbursements on behalf of obligors or to investors are made by Servicer by
means of wire transfer 1122(d)(2)(iii)    Advances of funds or guarantees
regarding collections, cash flows or distributions, and any interest or other
fees charged for such advances, are made, reviewed and approved as specified in
the transaction agreements.    Applicable, but no current assessment required;
no advances by the Servicer are permitted under the transaction agreements.
1122(d)(2)(iv)    The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of overcollateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.    Applicable, but no current assessment is
required since transaction accounts are maintained by and in the name of the
Trustee. 1122(d)(2)(v)    Each custodial account is maintained at a federally
insured depository institution as set forth in the transaction agreements. For
purposes of this criterion, “federally insured depository institution” with
respect to a foreign financial institution means a foreign financial institution
that meets the requirements of Rule 13k-1(b)(1) of the Exchange Act.   
Applicable, but no current assessment required; all “custodial accounts” are
maintained by the Trustee. 1122(d)(2)(vi)    Unissued checks are safeguarded so
as to prevent unauthorized access.    Not applicable; all transfers made by wire
transfer.

 

Exhibit B-1

 

2



--------------------------------------------------------------------------------

Regulation AB
Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including custodial accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements; (C)
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    Applicable; assessment below. Reconciliations as to REP accounts
are limited to confirming that the funds in any REP’s account known to Servicer
are at least in the amount required by Servicer.    Investor Remittances and
Reporting    1122(d)(3)(i)    Reports to investors, including those to be filed
with the Commission, are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports
(A) are prepared in accordance with timeframes and other terms set forth in the
transaction agreements; (B) provide information calculated in accordance with
the terms specified in the transaction agreements; (C) are filed with the
Commission as required by its rules and regulations; and (D) agree with
investors’ or the trustee’s records as to the total unpaid principal balance and
number of pool assets serviced by the Servicer.    Applicable; assessment below.
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in
accordance with timeframes, distribution priority and other terms set forth in
the transaction agreements.    Not applicable; trustee allocates among, and
remits to, investors.

 

Exhibit B-1

 

3



--------------------------------------------------------------------------------

Regulation AB
Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    Not applicable; disbursements are
made by Trustee and Trustee maintains investor records; for the purposes of this
criteria, servicer’s investor records are the trustee’s records of the
investors. 1122(d)(3)(iv)    Amounts remitted to investors per the investor
reports agree with cancelled checks, or other form of payment, or custodial bank
statements.    Applicable; assessment below, based on Semi-Annual Servicer’s
Certificate.    Pool Asset Administration    1122(d)(4)(i)    Collateral or
security on pool assets is maintained as required by the transaction agreements
or related pool asset documents.    Applicable; assessment below. 1122(d)(4)(ii)
   Pool assets and related documents are safeguarded as required by the
transaction agreements.    Applicable; assessment below. 1122(d)(4)(iii)    Any
additions, removals or substitutions to the asset pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.    Not applicable; no removals or substitutions of transition
property are contemplated or allowed under the transaction documents.
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents.    Applicable; assessment below. Payments received from
REPs are posted to Servicer’s records and funds transferred to Trustee.
1122(d)(4)(v)    The Servicer’s records regarding the pool assets agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.    Not
applicable; because underlying obligation (transition charge) is not an interest
bearing instrument

 

Exhibit B-1

 

4



--------------------------------------------------------------------------------

Regulation AB
Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(4)(vi)    Changes with respect to the terms or status of an obligor’s
pool asset (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.    Applicable; assessment below. The only
changes relate to true-up under the financing order. 1122(d)(4)(vii)    Loss
mitigation or recovery actions (e.g., forbearance plans, modifications and deeds
in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.    Applicable, to the
extent required by the transaction agreements; assessment below.
1122(d)(4)(viii)    Records documenting collection efforts are maintained during
the period pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).    Applicable, but does not
require assessment since no explicit documentation requirements with respect to
delinquent accounts are imposed under the transactional documents due to
availability of “true-up” mechanism. 1122(d)(4)(ix)    Adjustments to interest
rates or rates of return for pool assets with variable rates are computed based
on the related pool asset documents.    Not applicable; transition charges are
not interest bearing instruments.

 

Exhibit B-1

 

5



--------------------------------------------------------------------------------

Regulation AB
Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(4)(x)    Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
pool asset documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable pool asset documents and
state laws; and (C) such funds are returned to the obligor within 30 calendar
days of full repayment of the related pool assets, or such other number of days
specified in the transaction agreements.    Applicable; assessment below.
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
insurance payments) are made on or before the related penalty or expiration
dates, as indicated on the appropriate bills or notices for such payments,
provided that such support has been received by the Servicer at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.    Not applicable; Servicer does not make payments
on behalf of obligors. 1122(d)(4)(xii)    Any late payment penalties in
connection with any payment to be made on behalf of an obligor are paid from the
Servicer’s funds and not charged to the obligor, unless the late payment was due
to the obligor’s error or omission.    Not applicable; Servicer cannot make
advances of its own funds on behalf of customers under the transaction
documents. 1122(d)(4)(xiii)    Disbursements made on behalf of an obligor are
posted within two business days to the obligor’s records maintained by the
Servicer, or such other number of days specified in the transaction agreements.
   Not applicable; Servicer cannot make advances of its own funds on behalf of
customers to pay principal or interest on the bonds. 1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    Applicable;
assessment below. 1122(d)(4)(xv)    Any external enhancement or other support,
identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is
maintained as set forth in the transaction agreements.    Not applicable; no
external enhancement is required under the transaction documents.

 

Exhibit B-1

 

6



--------------------------------------------------------------------------------

3. To the best of the undersigned’s knowledge, based on such review, the
Servicer is in compliance in all material respects with the applicable servicing
criteria set forth above as of and for the period ending the end of the fiscal
year ended                     ,          and covered by CenterPoint Houston’s
annual report on Form 10-K. [If not true, include description of any material
instance of noncompliance.]

4. A registered independent public accounting firm has issued to us an
attestation report in accordance with Section 1122(b) of Regulation AB on its
assessment of compliance with the applicable servicing criteria as of and for
the period ending the end of the fiscal year ended                    ,         
and covered by CenterPoint Houston’s annual report on Form 10-K.

Executed as of this          day of                     ,         .

 

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC By:  

 

Name:   Title:  

 

Exhibit B-1

 

7



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CERTIFICATE OF COMPLIANCE

The undersigned hereby certifies that he/she is the duly elected and acting
[            ] of CenterPoint Energy Houston Electric, LLC as servicer (the
“Servicer”) under the Transition Property Servicing Agreement dated as of
February 12, 2008 (the “Servicing Agreement”) between the Servicer and
CenterPoint Energy Transition Bond Company III, LLC (the “Issuer”) and further
that:

1. A review of the activities of the Servicer and of its performance under the
Servicing Agreement during the twelve months ended [            ],
[            ] has been made under the supervision of the undersigned pursuant
to Section 3.03 of the Servicing Agreement; and

2. To the best of the undersigned’s knowledge, based on such review, the
Servicer has fulfilled all of its obligations in all material respects under the
Servicing Agreement throughout the twelve months ended [            ],
[            ], except as set forth on Annex A hereto.

Executed as of this          day of                     ,         

 

CenterPoint Energy Houston Electric, LLC By:  

 

Name:   Title:  

 

Exhibit B-2

 

1



--------------------------------------------------------------------------------

ANNEX A

to Certificate of Compliance

LIST OF SERVICER DEFAULTS

The following Servicer Defaults, or events which with the giving of notice, the
lapse of time, or both, would become Servicer Defaults known to the undersigned
occurred during the year ended [            ]:

 

Nature of Default    Status

 

Exhibit B-2

 

2



--------------------------------------------------------------------------------

ANNEX 1

TO

SERVICING AGREEMENT

The Servicer agrees to comply with the following servicing procedures:

SECTION 1. DEFINITIONS.

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in Appendix A of the Transition Property
Servicing Agreement (the “Agreement”).

SECTION 2. DATA ACQUISITION.

(a) Installation, Maintenance of Meters and Data Acquisition. Except to the
extent that another entity is responsible for such services, the Servicer shall
cause to be installed, replaced and maintained meters in such places and in such
condition as will enable the Servicer to obtain usage measurements for each
Customer at least once every Billing Period. To the extent another entity is
responsible for such services, such other entity may obtain usage measurements
for each Customer less frequently than once every Billing Period in accordance
with its current practices so long as the PUCT Regulations so permit. To the
extent another entity is responsible for such services, but not performing such
services, the Servicer shall take all reasonably necessary actions to obtain
usage measurements for each Customer at least once every Billing Period.

(b) Cost of Data Acquisition. The Issuer shall not be obligated to pay any costs
associated with the data acquisition set forth in this Section 2, nor shall the
Issuer be entitled to any credit against the Servicing Fee for any cost savings
realized by the Servicer or any REP as a result of new metering and/or billing
technologies.

(c) ERCOT. The Servicer shall take all reasonable actions available under PUCT
Regulations to obtain timely information from ERCOT (or, if such information is
not available from ERCOT, directly from the Applicable MDMA) which is necessary
for the Servicer to fulfill its obligations under the Servicing Agreement.

SECTION 3. USAGE AND BILL CALCULATION.

The Servicer, from the usage measurements obtained pursuant to Section 2, shall
determine each Customer’s individual Transition Charges to be included on Bills
issued by it to such Customer or to the REP responsible for billing such
Customer.

SECTION 4. BILLING.

The Servicer shall implement the Transition Charges as of the Issuance Date and
shall thereafter bill each Customer or, with respect to Customers billed by a
REP, for the respective Customer’s outstanding current and past due Transition
Charges accruing through the date on which such Transition Charges may no longer
be billed under the Tariff, all in accordance with the following:

 

1



--------------------------------------------------------------------------------

(a) Frequency of Bills; Billing Practices. In accordance with the Servicer’s
then-existing policies and practices for its own charges, as such policies and
practices may be modified from time to time, the Servicer shall generate and
issue a Bill to each Customer, or, where the REP is responsible for billing the
Customers, to the REP, for such Customers’ Transition Charges once every
applicable Billing Period, at the same time, with the same frequency and on the
same Bill as that containing the Servicer’s own charges to such Customers or
REPs, as the case may be.

(b) Format.

(i) Each Bill issued by the Servicer to a Customer shall contain the charge
corresponding to the Transition Charges owed by such Customer for the applicable
Billing Period. The Transition Charges shall be separately identified if
required by and in accordance with the terms of the Financing Order and Tariff.

(ii) Where a REP is responsible for billing the Customers, the Servicer shall
deliver to the REP itemized charges for each Customer setting forth such
Customer’s Transition Charges. If such charges are not separately identified,
the Servicer shall provide the REP, (and unless prohibited by applicable PUCT
Regulations, shall cause each REP to provide the REP’s Customers) with the
annual notice required by Section 4.01(e)(ii) of the Servicing Agreement.

(iii) The Servicer shall conform to such requirements in respect of the format,
structure and text of Bills delivered to Customers and REPs in accordance with,
if applicable, the Financing Order, Tariff and PUCT Regulations. To the extent
that Bill format, structure and text are not prescribed by the Utilities Code or
by applicable PUCT Regulations, the Servicer shall, subject to clauses (i) and
(ii) above, determine the format, structure and text of all Bills in accordance
with its reasonable business judgment, its policies and practices with respect
to its own charges and prevailing industry standards.

(c) Delivery. The Servicer shall deliver all Bills issued by it by any means,
whether electronic or otherwise, that the Servicer may from time to time use to
present its own charges to the REPs or to Servicer’s other customers, as
applicable. The Servicer or each REP, as applicable, shall pay from its own
funds all costs of issuance and delivery of all Bills, including but not limited
to printing and postage costs.

SECTION 5. CUSTOMER SERVICE FUNCTIONS.

The Servicer shall handle all Customer or REP inquiries and other customer
service matters according to the same procedures it uses with respect to its own
charges.

SECTION 6. COLLECTIONS; PAYMENT PROCESSING; REMITTANCE.

(a) Collection Efforts, Policies, Procedures.

(i) The Servicer shall use reasonable efforts to collect all Billed TCs from
Customers and REPs as and when the same become due and shall follow such
collection procedures as it follows with respect to comparable assets that it
services for itself or others, including with respect to the following:

 

  (A) The Servicer shall prepare and deliver overdue notices to its Customers
and REPs in accordance with applicable PUCT Regulations.

 

2



--------------------------------------------------------------------------------

  (B) The Servicer shall apply late payment charges to its outstanding Customer
and REP balances in accordance with applicable PUCT Regulations and as required
by the Financing Order.

 

  (C) In circumstances where the Servicer bills Customers directly, the Servicer
shall deliver final notices of delinquency and possible disconnection in
accordance with applicable PUCT Regulations.

 

  (D) The Servicer shall adhere to and carry out disconnection policies and
termination of REP billing in accordance with the Utilities Code, the Financing
Order and applicable PUCT Regulations.

 

  (E) The Servicer may employ the assistance of collection agents to collect any
past-due Transition Charges from its Customers and REPs in accordance with
applicable PUCT Regulations and the Tariff.

 

  (F) The Servicer shall apply its Customer and REP deposits to the payment of
delinquent accounts in accordance with the Tariff, the Financing Order and
applicable PUCT Regulations and according to the priorities set forth in
Section 6(b)(ii) and (iii) of this Annex I.

(ii) The Servicer shall not waive any late payment charge or any other fee or
charge relating to delinquent payments, if any, or waive, vary or modify any
terms of payment of any amounts payable by its Customer or an REP, in each case
unless such waiver or action: (A) would be in accordance with the Servicer’s
customary practices or those of any successor Servicer with respect to
comparable assets that it services for itself and for others; (B) would not
materially adversely affect the rights of the Transition Bondholders; and
(C) would comply with applicable law.

(iii) The Servicer shall accept payment in respect of Billed TCs in such forms
and methods and at such times and places as the Servicer accepts payments of its
own charges in accordance with, if applicable, the Financing Order, the Tariff
and any other PUCT Regulations.

(b) Payment Processing; Allocation; Priority of Payments.

(i) The Servicer shall post all payments received to customer accounts as
promptly as practicable, and, in any event, substantially all payments shall be
posted no later than two (2) Business Days after receipt.

(ii) Subject to clause (iii) below, the Servicer shall apply payments received
to each Customer’s or each REP’s account in proportion to the charges contained
on the outstanding Bill to such Customer or REP.

 

3



--------------------------------------------------------------------------------

(iii) If a Customer or REP does not pay the full amount of any bill by the
Servicer, the amount paid by the Customer or REP will first be apportioned
between the Transition Charges and other fees and charges (including amounts
billed and due in respect of transition charges associated with transition bonds
issued under other financing orders), other than late fees, and second, any
remaining portion of the payment will be allocated to late fees.

(c) Accounts; Records.

The Servicer shall maintain accounts and records as to the Transition Property
accurately and in accordance with its standard accounting procedures and in
sufficient detail (i) to permit reconciliation between payments or recoveries
with respect to the Transition Property and the amounts from time to time
remitted to the Collection Account in respect of the Transition Property and
(ii) to permit the TC Collections held by the Servicer to be accounted for
separately from the funds with which they may be commingled, so that the dollar
amounts of TC Collections commingled with the Servicer’s funds may be properly
identified and traced.

(d) Charge-Offs.

In accordance with the Financing Order and Schedule TC3, each REP will be
permitted to hold back an allowance for charge-offs in its Transition Charge
payments to the Servicer. Such charge-off rate will be recalculated each year in
connection with the annual Transition Charge Adjustment. Until the first
Calculation Date, each REP that has chosen to hold back an allowance for
charge-offs in its payments of Billed TCs to the Servicer will remit to the
Servicer Transition Charges based on the charge-off percentage in effect for the
then most recently established transition charges related to the transition
bonds issued by CenterPoint Energy Transition Bond Company, LLC on October 24,
2001 and by CenterPoint Energy Transition Bond Company II, LLC on December 16,
2005. Thereafter, on or about each Calculation Date, the REP and the Servicer
will be responsible for reconciling the amounts held back with amounts actually
written off as uncollectible in accordance with the terms agreed to by the REP
and the Servicer, provided that:

(i) The REP’s right to reconciliation for write-offs will be limited to
customers whose service has been permanently terminated and whose entire
accounts (i.e., all amounts due the REP for its own account as well as the
portion representing all Transition Charges) have been written off.

(ii) The REP’s recourse will be limited to a credit against future Transition
Charge payments unless the REP and the Servicer agree to alternative
arrangements, but, in accordance with the Financing Order and Schedule TC3, in
no event will the REP have recourse to the Trustee, the Issuer or the Issuer’s
funds for such payments.

(iii) In accordance with the Financing Order and Schedule TC3, the REP shall
provide information on a timely basis to the Servicer so that the Servicer can
include the REP’s default experience and any subsequent credits into its
calculation of the adjusted Transition Charge rates for the next Transition
Charge billing period. The REP’s rights to credits will not take effect until
after such adjusted Transition Charges have been implemented.

 

4



--------------------------------------------------------------------------------

(iv) If the REP has held back less than the amount actually written off as
uncollectible during the time period, the REP shall be entitled to a credit
against future Transition Charge payments over the twelve-month period
immediately following the next Adjustment Date in the amount of the hold-back
shortfall and no other remedy. If the REP has held back more than the amount
actually written off as uncollectible during the time period, the permitted
charge-off percentage shall be adjusted so that it is projected that the REP
will remit to the Servicer the amount of such underpayment of TC Collections
over the twelve-month period immediately following the next Adjustment Date.

(v) The Servicer will incorporate the REPs’ Customer default information and any
subsequent credits to the REPs for Transition Charges already paid by the REPs
to the Servicer in its calculation of the Transition Charge Adjustments on the
Calculation Date. The REPs’ right described in this Section 4 to receive a
credit against future payments of Billed TCs to the Servicer shall not take
effect until after the next Adjustment Date.

(e) Investment of TC Collections Received.

Prior to each Daily Remittance, the Servicer may invest TC Collections received
at its own risk and for its own benefit, provided however, that the Servicer
shall pay Accrued Interest as provided in Section 6.12 of the Agreement. So long
as the Servicer complies with its obligations under Section 6(c), neither such
investments nor such funds shall be required to be segregated from the other
investments and funds of the Servicer.

(f) Remittances.

(i) The Issuer shall cause to be established the Collection Account in the name
of the Trustee in accordance with the Indenture.

(ii) The Servicer shall make remittances to the Collection Account in accordance
with Section 6.12 of the Agreement.

(iii) In the event of any change of account or change of institution affecting
the Collection Account, the Issuer shall provide written notice thereof to the
Servicer not later than five (5) Business Days from the effective date of such
change.

 

5



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The definitions contained in this Appendix A are applicable to the singular as
well as the plural forms of such terms.

“Accrued Interest” means interest accrued at the Federal Funds Rate on amounts
held by the Servicer prior to, on, or after the date such amounts are due and
payable to the Trustee under this Agreement.

“Act” has the meaning specified in Section 11.03 of the Indenture.

“Additional TC Servicer” has the meaning specified in the Intercreditor
Agreement.

“Adjustment Date” means the date other than an Interim Adjustment Date on which
any Transition Charge Adjustment (other than an interim (non-annual) Transition
Charge Adjustment) and/or any PBRAF Adjustment, as applicable, becomes
effective. The first Adjustment Date will be on or about February 1, 2009, and
all subsequent Adjustment Dates shall be on or about the same day of the year in
subsequent years.

“Administration Agreement” means the Administration Agreement dated as of
February 12, 2008, between CenterPoint Houston, as Administrator, and the
Issuer, as the same may be amended and supplemented from time to time.

“Administrator” means CenterPoint Houston as administrator under the
Administration Agreement and each successor to or assignee of CenterPoint
Houston in the same capacity.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, control, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms controlling and controlled
have meanings correlative to the foregoing.

“Annual Accountant’s Report” has the meaning assigned to that term in
Section 3.04 of the Servicing Agreement.

“Applicable MDMA” means with respect to each Customer, the meter data management
agent providing meters or meter reading services for that Customer’s account.

“Basic Documents” means the Issuer LLC Agreement, the Issuer Certificate of
Formation, the Sale Agreement, the Servicing Agreement, the Intercreditor
Agreement, the Administration Agreement, the Indenture, the Supplement, the
Underwriting Agreement relating to the 2008 Senior Secured Transition Bonds, and
the Bill of Sale.

 

1



--------------------------------------------------------------------------------

“Bill” means each of the regular monthly bills, summary bills, opening bills and
closing bills issued to Customers by CenterPoint Houston or REPs or to REPs by
CenterPoint Houston on its own behalf and in its capacity as Servicer.

“Billed TCs” means the amounts of Transition Charges billed by the Servicer,
whether billed directly to Customers by the Servicer or indirectly through REPs.

“Billing Period” means the period of approximately thirty (30) days for which
the Servicer renders Bills.

“Bill of Sale” has the meaning assigned to that term in the Sale Agreement.

“Book-Entry Transition Bonds” means beneficial interests in the Transition
Bonds, ownership and transfers of which shall be made through book entries by a
Clearing Agency as described in Section 2.11 of the Indenture.

“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions in the City of Houston, Texas, or in the City of New York,
New York, are required or authorized by law or executive order to remain closed.

“Calculation Date” means, with respect to the 2008 Senior Secured Transition
Bonds, the date on which the calculations and filings set forth in Section 4 and
the Issuer Annex will be made each year. The first Calculation Date will be no
later than January 16, 2009, if the Servicer requests only Transition Charge
Adjustments, and no later than November 3, 2008, if the Servicer requests any
PBRAF Adjustments (whether or not the Servicer also requests Transition Charge
Adjustments). Subsequent Calculation Dates will be on or about the same
applicable day of the year in subsequent years.

“Capital Subaccount” has the meaning specified in Section 8.02(a) of the
Indenture.

“CenterPoint Houston” means CenterPoint Energy Houston Electric, LLC, a Texas
limited liability company, or its successor.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Collection Account” has the meaning specified in Section 8.02(a) of the
Indenture.

“Collection Period” means the period from and including the first day of a
calendar month to but excluding the first day of the next calendar month.

“Corporate Trust Office” has the meaning specified in Appendix A to the
Indenture.

 

2



--------------------------------------------------------------------------------

“Customer Class” means each of the Transition Charge classes specified in the
Financing Order.

“Customer” means each Person from whom CenterPoint Houston is authorized to
recover Qualified Costs as defined in and pursuant to the Texas Electric Choice
Plan, any PUCT Regulation or the Financing Order, but shall not include REPs.

“Daily Remittance” has the meaning specified in Section 6.12(a).

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Designated Account Holder” has the meaning specified in the Intercreditor
Agreement.

“DTC” means The Depository Trust Company.

“ERCOT” means the Electric Reliability Council of Texas or any successor
thereto.

“Event of Default” has the meaning specified in Section 5.01 of the Indenture.

“Excess Funds Subaccount” has the meaning specified in Section 8.02(a) of the
Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expected Amortization Schedule” means, with respect to the 2008 Senior Secured
Transition Bonds, or any Tranche thereof, the expected amortization schedule for
principal thereof, as specified in the Supplement.

“Expected Final Payment Date” means, with respect to the 2008 Senior Secured
Transition Bonds, or, if applicable, each Tranche thereof, the date when all
interest and principal is scheduled to be paid for that Tranche in accordance
with the Expected Amortization Schedule, as specified in the Supplement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Servicer from three federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means, for the 2008 Senior Secured Transition Bonds, or,
if applicable, each Tranche thereof, the date by which all principal and
interest on the Transition Bonds is required to be paid, as specified in the
Supplement.

“Financing Order” means the Financing Order issued by the PUCT on September 18,
2007 in Docket No. 34448 pursuant to the Texas Electric Choice Plan.

 

3



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings or any successor thereto.

“Formation Documents” means, collectively, the Issuer Certificate of Formation,
the Issuer LLC Agreement and any other document pursuant to which the Issuer is
formed or governed, as the same may be amended and supplemented from time to
time.

“Governmental Authority” means any court or any federal or state regulatory
body, administrative agency or governmental instrumentality.

“Holder” or “Transition Bondholder” means the Person in whose name a Transition
Bond of any Tranche is registered on the Transition Bond Register.

“Indenture” means the Indenture, dated as of February 12, 2008, between the
Issuer and the Trustee, and the Supplement (including the forms and terms of the
2008 Senior Secured Transition Bonds, established thereunder), as the same may
be amended and supplemented with respect to the 2008 Senior Secured Transition
Bonds, from time to time.

“Independent” means, when used with respect to any specified Person, that the
Person

(a) is in fact independent of the Issuer, any other obligor upon the Transition
Bonds, the Servicer and any Affiliate of any of the foregoing Persons,

(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Servicer or any
Affiliate of any of the foregoing Persons and

(c) is not connected with the Issuer, any such other obligor, the Servicer or
any Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

“Insolvency Event” means, with respect to a specified Person,

(a) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of such Person or any substantial part of its property
in an involuntary case under any applicable federal or State bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 90 consecutive
days, or

(b) the commencement by such Person of a voluntary case under any applicable
federal or State bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
February 12, 2008, among the Issuer, CenterPoint Houston, CenterPoint Energy
Transition Bond Company, LLC, CenterPoint Energy Transition Bond Company II,
LLC, the Trustee and the other parties thereto, each in the capacities stated
therein, as the same may be amended from time to time.

“Interim Adjustment Date” means the effective date of any interim (non-annual)
Transition Charge Adjustment.

“Issuance Advice Letter” means the issuance advice letter submitted to the PUCT
by CenterPoint Houston pursuant to the Financing Order in connection with the
issuance of the 2008 Senior Secured Transition Bonds.

“Issuance Date” means the date on which the 2008 Senior Secured Transition
Bonds, are to be originally issued in accordance with the Indenture and the
Supplement.

“Issuer” means CenterPoint Energy Transition Bond Company III, LLC, a Delaware
limited liability company, or any successor thereto pursuant to the Indenture.

“Issuer Annex” means Annex 1 of the Servicing Agreement.

“Issuer Certificate of Formation” means the Certificate of Formation of the
Issuer that was filed with the Delaware Secretary of State on August 30, 2007,
as amended and restated on February 11, 2007, as the same may be amended and
restated from time to time.

“Issuer LLC Agreement” means the Limited Liability Company Agreement between the
Issuer and CenterPoint Houston, as sole Member, effective as of August 31, 2007,
as amended and restated on February 12, 2008, as the same may be amended or
supplemented from time to time.

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind.

“Losses” means collectively, any and all liabilities, obligations, losses,
damages, payments, costs or expenses of any kind whatsoever.

“Majority Holders” means the Holders of a majority of the Outstanding Amount of
the 2008 Senior Secured Transition Bonds.

“Moody’s” means Moody’s Investors Service Inc., or any successor thereto.

“Officers’ Certificate” means a certificate signed, in the case of CenterPoint
Houston, by:

(a) any manager, the chairman of the board, the chief executive officer, the
president, the vice chairman or any executive vice president, senior vice
president or vice president; and

 

5



--------------------------------------------------------------------------------

(b) the treasurer, any assistant treasurer, the secretary or any assistant
secretary.

“Operating Expenses” means, with respect to the Issuer, all fees, costs and
expenses owed by the Issuer with respect to the 2008 Senior Secured Transition
Bonds, including all amounts owed by the Issuer to the Trustee, the Servicing
Fee, the fees and expenses relating to the 2008 Senior Secured Transition Bonds,
payable by the Issuer to the Administrator under the Administration Agreement,
the fees and expenses relating to the 2008 Senior Secured Transition Bonds,
payable by the Issuer to the Independent manager of the Issuer, legal fees and
expenses of the Servicer pursuant to this Servicing Agreement, and legal and
accounting fees, costs and expenses of the Issuer relating to the 2008 Senior
Secured Transition Bonds.

“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the Servicer or the Issuer, which counsel shall be
reasonably acceptable to the Trustee, the Issuer or the Rating Agencies, as
applicable, and which shall be in form reasonably satisfactory to the Trustee,
if applicable.

“Outstanding” with respect to Transition Bonds means, as of the date of
determination, all Transition Bonds theretofore authenticated and delivered
under the Indenture except:

(a) Transition Bonds theretofore canceled by the Transition Bond Registrar or
delivered to the Transition Bond Registrar for cancellation;

(b) Transition Bonds or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with the Trustee or any Paying
Agent in trust for the Holders of such Transition Bonds; provided, however, that
if such Transition Bonds are to be redeemed, notice of such redemption has been
duly given pursuant to the Indenture or provision therefor, satisfactory to the
Trustee; and

(c) Transition Bonds in exchange for or in lieu of other Transition Bonds which
have been authenticated and delivered pursuant to the Indenture unless proof
satisfactory to the Trustee is presented that any such Transition Bonds are held
by a bona fide purchaser;

provided that in determining whether the Holders of the requisite Outstanding
Amount of the Transition Bonds or any Tranche thereof have given any request,
demand, authorization, direction, notice, consent or waiver hereunder or under
any Basic Document, Transition Bonds owned by the Issuer, any other obligor upon
the Transition Bonds, CenterPoint Houston or any Affiliate of any of the
foregoing Persons shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be fully protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Transition Bonds that a Responsible Officer of the Trustee knows to
be so owned shall be so disregarded. Transition Bonds so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Transition Bonds and that the pledgee is not the Issuer, any other obligor
upon the Transition Bonds, the Servicer or any Affiliate of any of the foregoing
Persons.

 

6



--------------------------------------------------------------------------------

“Outstanding Amount” means the aggregate principal amount of all Outstanding
2008 Senior Secured Transition Bonds, or, if the context requires, all
Outstanding Transition Bonds of a Tranche of 2008 Senior Secured Transition
Bonds, Outstanding at the date of determination.

“Paying Agent” means the Trustee or any other Person that meets the eligibility
standards for the Trustee specified in Section 6.11 of the Indenture and is
authorized by the Issuer to make the payments of principal of or premium, if
any, or interest on the Transition Bonds on behalf of the Issuer.

“Payment Date” means, with respect to the 2008 Senior Secured Transition Bonds,
or, if applicable, each Tranche thereof, the date or dates specified as Payment
Dates for each Tranche in the Supplement, provided that if any such date is not
a Business Day, the Payment Date shall be the Business Day immediately
succeeding such date.

“PBRAF” means the periodic billing requirement allocation factor used to
allocate Transition Charges among different classes of Customers, as set forth
in Schedule TC3 and any other applicable tariff or order.

“PBRAF Adjustment” means each adjustment to any PBRAF made in accordance with
Section 4.01 of the Servicing Agreement, Schedule TC3 and any other applicable
tariff, any order issued by the PUCT pursuant to Section 39.253 of the Texas
Electric Choice Plan, and the Issuer Annex.

“Penalty” means a late-fee penalty assessed by the Servicer against an REP or
other Person for such REP’s or such other Person’s failure to remit timely
payments of Transition Charges as set forth in Section 3.05(c) of this Servicing
Agreement.

“Periodic Billing Requirement” means, for any calculation period, the aggregate
amount of Transition Charges calculated by the Servicer as necessary to be
billed during such period in order to collect the Periodic Payment Requirements
on or before the end of the Collection Period immediately preceding the next
annual Transition Charge Adjustment Date.

“Periodic Payment Requirement” for any calculation period means the total dollar
amount (after giving effect to the allocation and distribution of amounts on
deposit in the Excess Funds Subaccount at the time of calculation and which will
be available for payments on the Transition Bonds at the end of such calculation
period and including any shortfalls in Periodic Payment Requirements for any
prior calculation period) sufficient to ensure that, as of the last Payment Date
occurring in such calculation period, (1) all accrued and unpaid interest on the
Transition Bonds then due shall have been paid in full, (2) the Outstanding
Amount of the Transition Bonds is equal to the Projected Transition Bond
Balance, (3) the balance on deposit in the Capital Subaccount equals the
aggregate Required Capital Level and (4) all other fees and expenses due and
owing and required or allowed to be paid under Section 8.02 of the Indenture as
of such date shall have been paid in full; provided that, with respect to any
annual Transition Charge Adjustment or interim Transition Charge Adjustment
occurring after the last Scheduled Final Payment Date for any Transition Bonds,
the Periodic Payment Requirements shall be calculated to ensure that sufficient
Transition Charges will be collected to retire such Transition Bonds in full as
of the earlier of (x) the Payment Date preceding the next annual Transition
Charge Adjustment Date and (y) the Final Maturity Date for such Transition
Bonds.

 

7



--------------------------------------------------------------------------------

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
business trust, limited liability company, unincorporated organization or
government or any agency or political subdivision thereof.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Projected Transition Bond Balance” means, as of any date, the anticipated
Outstanding Amount of 2008 Senior Secured Transition Bonds, after giving effect
to payment of the sum of the payment amounts provided for in the Expected
Amortization Schedules for the 2008 Senior Secured Transition Bonds, to be paid
on or before such date.

“Provider of Last Resort” has the meaning specified in Section 39.106 of the
Texas Electric Choice Plan.

“PUCT” means the Public Utility Commission of Texas or any successor entity
thereto.

“PUCT Regulation” means any regulation, rule, order or directive promulgated,
issued or adopted by the PUCT.

“Qualified Costs” has the meaning assigned to that term in the Texas Electric
Choice Plan and the Financing Order.

“Rating Agency” means any rating agency rating the 2008 Senior Secured
Transition Bonds, at the time of issuance at the request of the Issuer, which
initially shall be Moody’s, Fitch and Standard & Poor’s. If no such organization
or successor is any longer in existence, “Rating Agency” shall be a nationally
recognized statistical rating organization or other comparable Person designated
by the Issuer, written notice of which designation shall be given to the
Trustee, the PUCT and the Servicer.

“Rating Agency Condition” means, with respect to any action, the notification in
writing to each Rating Agency of such action, and confirmation from S&P to the
Trustee and the Issuer that such action will not result in a reduction or
withdrawal of the then current rating by such Rating Agency of the 2008 Senior
Secured Transition Bonds.

“Regulation AB” means the rules of the SEC promulgated under Subpart 229.1100 –
Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such
may be amended from time to time.

“Released Parties” has the meaning specified in Section 6.02(f) of the Servicing
Agreement.

“Remittance Requirement” means, with respect to any REP, the requirement that
such REP remit Transition Charges to the Servicer within a prescribed number of
days of billing by the Servicer in accordance with, if applicable, the Financing
Order, the Tariff and any other PUCT Regulations.

 

8



--------------------------------------------------------------------------------

“REP” means a retail electric provider under the Financing Order or any other
entity which, under the terms of the Financing Order or the Utilities Code, may
be obligated to pay, bill or collect the Transition Charges, other than
Customers.

“REP Billing Day” has the meaning specified in Section 3.05(c) of the Servicing
Agreement.

“REP Credit Requirement” means the credit and collection policies applicable to
REPs under the Financing Order, the Tariff and other PUCT Regulations.

“REP Default” has the meaning specified in Section 3.05(d) of the Servicing
Agreement.

“REP Deposit” has the meaning specified in Section 3.05(e) of the Servicing
Agreement.

“Required Capital Amount” means a capital contribution in an amount equal to the
amount specified in the Supplement, representing a capital contribution from
CenterPoint Houston.

“Requirement of Law” means any foreign, federal, state or local laws, statutes,
regulations, rules, codes or ordinances enacted, adopted, issued or promulgated
by any Governmental Authority or common law.

“Responsible Officer” means, with respect to the Trustee, any officer within the
Corporate Trust Office of the Trustee, including any Vice President, Director,
Managing Officer, associate, Assistant Vice President, Secretary, Assistant
Secretary, or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Retirement” means any day on which the final distribution is made to the
Trustee in respect of the last Outstanding Amount.

“Retiring Trustee” means a Trustee that resigns or vacates the office of Trustee
for any reason.

“Sale Agreement” means the Transition Property Sale Agreement dated as of
February 12, 2008 relating to the Transition Property, between the Seller and
the Issuer, as the same may be amended and supplemented from time to time.

“Sale Date” means the date on which the Seller sells, transfers, assigns and
conveys to the issuer the Transition Property to which this Agreement relates.

 

9



--------------------------------------------------------------------------------

“Schedule TC3” means the tariff on the form entitled “Schedule TC3” approved by
the PUCT in the Financing Order and filed by CenterPoint Houston prior to the
issuance of any Transition Bonds.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” means CenterPoint Houston, or its successor, in its capacity as seller
of the Transition Property to the Issuer pursuant to the Sale Agreement.

“Semiannual Servicer’s Certificate” means the statement prepared by the Servicer
and delivered to the Trustee with respect to the 2008 Senior Secured Transition
Bonds, on or prior to each Payment Date therefor, the form of which is attached
to the Servicing Agreement as Exhibit A.

“Servicer” means CenterPoint Houston, as the servicer of the Transition
Property, and each successor to or assignee of CenterPoint Houston (in the same
capacity) pursuant to Section 6.03, 6.04, or 7.04 of the Servicing Agreement.

“Servicer Default” means the occurrence and continuation of one of the events
specified in Section 7.01 of the Servicing Agreement.

“Servicing Agreement” or “this Agreement” means the Transition Property
Servicing Agreement dated as of February 12, 2008, between the Issuer and the
Servicer, and acknowledged by the Trustee, relating to the Transition Property
as the same may be amended and supplemented from time to time.

“Servicing Fee” means the fee payable by the Issuer to the Servicer on each
Payment Date with respect to the 2008 Senior Secured Transition Bonds, in an
amount specified in Section 6.07 of the Servicing Agreement.

“Servicing Standard” means the obligation of the Servicer to calculate, apply,
remit and reconcile proceeds of the Transition Property, including TC
Collections and REP Deposits for the benefit of the Issuer and the Holders
(i) with the same degree of care and diligence as the Servicer applies with
respect to payments owed to it for its own account, (ii) in accordance with all
applicable procedures and requirements set forth in the Financing Order and
Schedule TC3 and (iii) in accordance with the other terms of the Servicing
Agreement.

“Standard & Poor’s” or “S&P” means Standard & Poor’s, a division of The
McGraw-Hill Companies, or any successor thereto.

“State” means any one of the 50 states of the United States of America or the
District of Columbia.

“Successor Servicer” means (i) a successor to CenterPoint Houston pursuant to
Section 6.03 of the Servicing Agreement or (ii) a successor Servicer appointed
by the Trustee pursuant to Section 7.04 of the Servicing Agreement which in each
case will succeed to all the rights and duties of the Servicer under the
Servicing Agreement.

 

10



--------------------------------------------------------------------------------

“Supplement” means the First Supplemental Indenture dated of even date herewith
to the Indenture that authorizes the 2008 Senior Secured Transition Bonds.

“Tariff” means any rate tariff filed with the PUCT pursuant to the Texas
Electric Choice Plan to evidence any Transition Charges.

“TC Collections” means amounts constituting good funds collected by the Servicer
in respect of Transition Charges and Transition Property.

“Termination Notice” has the meaning specified in Section 7.01 of the Servicing
Agreement.

“Texas Electric Choice Plan” means the Act of May 21, 1999, 76th Leg. R.S. ch.
405, 1999 (codified at Texas Utilities Code Section 39.001 et seq.), as amended
by Act of May 29, 2007, H.B. 624 §§ 2-4, 80th Leg., R.S. (to be codified as an
amendment to Texas Utilities Code Sections 39.301-39.303).

“Third-Party Collector” means each third party, including each REP, which,
pursuant to any Tariff filed with the PUCT, or any agreement with CenterPoint
Houston, is obligated to bill, pay or collect Transition Charges.

“Tranche” means any one of the tranches of 2008 Senior Secured Transition Bonds,
as specified in the Supplement.

“Transition Bond” means any of the 2008 Senior Secured Transition Bonds, issued
by the Issuer pursuant to the Indenture.

“Transition Bond Balance” means, as of any date, the aggregate Outstanding
Amount of 2008 Senior Secured Transition Bonds, on such date.

“Transition Bond Owner” means, with respect to a Book-Entry Transition Bond, the
Person who is the beneficial owner of such Book-Entry Transition Bond, as
reflected on the books of the Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency (directly as a Clearing Agency
Participant or as an indirect participant, in each case in accordance with the
rules of such Clearing Agency).

“Transition Bond Register” has the meaning specified in Section 2.05 of the
Indenture.

“Transition Bond Registrar” means the Trustee, in its capacity as keeper of the
Transition Bond Register, or any successor to the Trustee in such capacity.

“Transition Charge Adjustment” means each adjustment to Transition Charges
related to the Transition Property made in accordance with Section 4.01 of the
Servicing Agreement and the Issuer Annex.

“Transition Charges” means the nonbypassable amounts to be charged for the use
or availability of electric services, approved by the PUCT in the Financing
Order to recover Qualified Costs, that shall be collected by CenterPoint
Houston, its successors, assignees or by REPs as provided for in the Financing
Order.

 

11



--------------------------------------------------------------------------------

“Transition Property” means the rights and interests of Seller or its successor
under the Financing Order, once those rights are first transferred to the Issuer
or pledged in connection with the issuance of the Transition Bonds, including
the right to impose, collect and receive through Transition Charges payable by
retail electric customers within Seller’s certificated service area as it
existed on May 1, 1999, an amount sufficient to cover the Qualified Costs of the
Seller authorized in the Financing Order, the right to receive Transition
Charges in amounts and at times sufficient to pay principal and interest and
make other deposits in connection with the Transition Bonds and all revenues and
collections resulting from Transition Charges.

“Transition Property Documentation” means all documents relating to the
Transition Property, including copies of the Financing Order and all documents
filed with the PUCT in connection with any Transition Charge Adjustment.

“Trust Estate” has the meaning specified in the Supplement.

“Trustee” means Deutsche Bank Trust Company Americas, as trustee, or its
successor or any successor Trustee under the Indenture.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction, as amended from time to time.

“Underwriting Agreement” has the meaning specified in the Indenture.

“Utilities Code” means the Texas Utilities Code, as amended from time to time.

“Utility” has the meaning specified in the Intercreditor Agreement.

 

12